(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES
                                       Syllabus

                          GRAHAM v. FLORIDA
       CERTIORARI TO THE DISTRICT COURT OF APPEAL OF

                   FLORIDA, 1ST DISTRICT


   No. 08–7412. Argued November 9, 2009—Decided May 17, 2010; 

                      modified July 6, 2010 

Petitioner Graham was 16 when he committed armed burglary and
  another crime. Under a plea agreement, the Florida trial court sen
  tenced Graham to probation and withheld adjudication of guilt. Sub
  sequently, the trial court found that Graham had violated the terms
  of his probation by committing additional crimes. The trial court ad
  judicated Graham guilty of the earlier charges, revoked his proba
  tion, and sentenced him to life in prison for the burglary. Because
  Florida has abolished its parole system, the life sentence left Graham
  no possibility of release except executive clemency. He challenged his
  sentence under the Eighth Amendment’s Cruel and Unusual Pun
  ishments Clause, but the State First District Court of Appeal af
  firmed.
Held: The Clause does not permit a juvenile offender to be sentenced to
 life in prison without parole for a nonhomicide crime. Pp. 7–31.
    (a) Embodied in the cruel and unusual punishments ban is the
 “precept . . . that punishment for crime should be graduated and pro
 portioned to [the] offense.” Weems v. United States, 217 U. S. 349,
 367. The Court’s cases implementing the proportionality standard
 fall within two general classifications. In cases of the first type, the
 Court has considered all the circumstances to determine whether the
 length of a term-of-years sentence is unconstitutionally excessive for
 a particular defendant’s crime. The second classification comprises
 cases in which the Court has applied certain categorical rules against
 the death penalty. In a subset of such cases considering the nature of
 the offense, the Court has concluded that capital punishment is im
 permissible for nonhomicide crimes against individuals. E.g., Ken
 nedy v. Louisiana, 554 U. S. ___, ___. In a second subset, cases turn
 ing on the offender’s characteristics, the Court has prohibited death
2                          GRAHAM v. FLORIDA

                                  Syllabus

    for defendants who committed their crimes before age 18, Roper v.
    Simmons, 543 U. S. 551, or whose intellectual functioning is in a low
    range, Atkins v. Virginia, 536 U. S. 304. In cases involving categori
    cal rules, the Court first considers “objective indicia of society’s stan
    dards, as expressed in legislative enactments and state practice” to
    determine whether there is a national consensus against the sentenc
    ing practice at issue. Roper, supra, at 563. Next, looking to “the
    standards elaborated by controlling precedents and by the Court’s
    own understanding and interpretation of the Eighth Amendment’s
    text, history, meaning, and purpose,” Kennedy, supra, at ___, the
    Court determines in the exercise of its own independent judgment
    whether the punishment in question violates the Constitution, Roper,
    supra, at 564. Because this case implicates a particular type of sen
    tence as it applies to an entire class of offenders who have committed
    a range of crimes, the appropriate analysis is the categorical ap
    proach used in Atkins, Roper, and Kennedy. Pp. 7–10.
       (b) Application of the foregoing approach convinces the Court that
    the sentencing practice at issue is unconstitutional. Pp. 10–31.
         (1) Six jurisdictions do not allow life without parole sentences for
    any juvenile offenders. Seven jurisdictions permit life without parole
    for juvenile offenders, but only for homicide crimes. Thirty-seven
    States, the District of Columbia, and the Federal Government permit
    sentences of life without parole for a juvenile nonhomicide offender in
    some circumstances. The State relies on these data to argue that no
    national consensus against the sentencing practice in question exists.
    An examination of actual sentencing practices in those jurisdictions
    that permit life without parole for juvenile nonhomicide offenders,
    however, discloses a consensus against the sentence. Nationwide,
    there are only 123 juvenile offenders serving life without parole sen
    tences for nonhomicide crimes. Because 77 of those offenders are
    serving sentences imposed in Florida and the other 46 are imprisoned
    in just 10 States, it appears that only 11 jurisdictions nationwide in
    fact impose life without parole sentences on juvenile nonhomicide of
    fenders, while 26 States, the District of Columbia, and the Federal
    Government do not impose them despite apparent statutory authori
    zation. Given that the statistics reflect nearly all juvenile nonhomi
    cide offenders who have received a life without parole sentence
    stretching back many years, moreover, it is clear how rare these sen
    tences are, even within the States that do sometimes impose them.
    While more common in terms of absolute numbers than the sentenc
    ing practices in, e.g., Atkins and Enmund v. Florida, 458 U. S. 782, the
    type of sentence at issue is actually as rare as those other sentencing
    practices when viewed in proportion to the opportunities for its imposi
    tion. The fact that many jurisdictions do not expressly prohibit the
                   Cite as: 560 U. S. ____ (2010)                     3

                              Syllabus

sentencing practice at issue is not dispositive because it does not nec
essarily follow that the legislatures in those jurisdictions have delib
erately concluded that such sentences would be appropriate. See
Thompson v. Oklahoma, 487 U. S. 815, 826, n. 24, 850. Pp. 10–16.
     (2) The inadequacy of penological theory to justify life without
parole sentences for juvenile nonhomicide offenders, the limited cul
pability of such offenders, and the severity of these sentences all lead
the Court to conclude that the sentencing practice at issue is cruel
and unusual. No recent data provide reason to reconsider Roper’s
holding that because juveniles have lessened culpability they are less
deserving of the most serious forms of punishment. 543 U. S., at 551.
Moreover, defendants who do not kill, intend to kill, or foresee that
life will be taken are categorically less deserving of such punishments
than are murderers. E.g., Kennedy, supra. Serious nonhomicide
crimes “may be devastating in their harm . . . but ‘in terms of moral
depravity and of the injury to the person and to the public,’ . . . they
cannot be compared to murder in their ‘severity and irrevocability.’ ”
Id., at ___. Thus, when compared to an adult murderer, a juvenile of
fender who did not kill or intend to kill has a twice diminished moral
culpability. Age and the nature of the crime each bear on the analy
sis. As for the punishment, life without parole is “the second most
severe penalty permitted by law,” Harmelin v. Michigan, 501 U. S.
957, 1001, and is especially harsh for a juvenile offender, who will on
average serve more years and a greater percentage of his life in
prison than an adult offender, see, e.g., Roper, supra, at 572. And
none of the legitimate goals of penal sanctions—retribution, deter
rence, incapacitation, and rehabilitation, see Ewing v. California, 538
U. S. 11, 25—is adequate to justify life without parole for juvenile
nonhomicide offenders, see, e.g., Roper, 543 U. S., at 571, 573. Be
cause age “18 is the point where society draws the line for many pur
poses between childhood and adulthood,” it is the age below which a
defendant may not be sentenced to life without parole for a nonhomi
cide crime. Id., at 574. A State is not required to guarantee eventual
freedom to such an offender, but must impose a sentence that pro
vides some meaningful opportunity for release based on demon
strated maturity and rehabilitation. It is for the State, in the first
instance, to explore the means and mechanisms for compliance.
Pp. 16–24.
     (3) A categorical rule is necessary, given the inadequacy of two
alternative approaches to address the relevant constitutional con
cerns. First, although Florida and other States have made substan
tial efforts to enact comprehensive rules governing the treatment of
youthful offenders, such laws allow the imposition of the type of sen
tence at issue based only on a discretionary, subjective judgment by a
4                         GRAHAM v. FLORIDA

                                  Syllabus

    judge or jury that the juvenile offender is irredeemably depraved, and
    are therefore insufficient to prevent the possibility that the offender
    will receive such a sentence despite a lack of moral culpability. Sec
    ond, a case-by-case approach requiring that the particular offender’s
    age be weighed against the seriousness of the crime as part of a gross
    disproportionality inquiry would not allow courts to distinguish with
    sufficient accuracy the few juvenile offenders having sufficient psy
    chological maturity and depravity to merit a life without parole sen
    tence from the many that have the capacity for change. Cf. Roper,
    supra, at 572–573. Nor does such an approach take account of spe
    cial difficulties encountered by counsel in juvenile representation,
    given juveniles’ impulsiveness, difficulty thinking in terms of long
    term benefits, and reluctance to trust adults. A categorical rule
    avoids the risk that, as a result of these difficulties, a court or jury
    will erroneously conclude that a particular juvenile is sufficiently
    culpable to deserve life without parole for a nonhomicide. It also
    gives the juvenile offender a chance to demonstrate maturity and re
    form. Pp. 24–29.
          (4) Additional support for the Court’s conclusion lies in the fact
    that the sentencing practice at issue has been rejected the world over:
    The United States is the only Nation that imposes this type of sen
    tence. While the judgments of other nations and the international
    community are not dispositive as to the meaning of the Eighth
    Amendment, the Court has looked abroad to support its independent
    conclusion that a particular punishment is cruel and unusual. See,
    e.g., Roper, supra, at 575–578. Pp. 29–31.
982 So. 2d 43, reversed and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which STEVENS,
GINSBURG, BREYER, and SOTOMAYOR, JJ., joined. STEVENS, J., filed a
concurring opinion, in which GINSBURG and SOTOMAYOR, JJ., joined.
ROBERTS, C. J., filed an opinion concurring in the judgment. THOMAS,
J., filed a dissenting opinion, in which SCALIA, J., joined, and in which
ALITO, J., joined as to Parts I and III. ALITO, J., filed a dissenting opin
ion.
                        Cite as: 560 U. S. ____ (2010)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–7412
                                   _________________


    TERRANCE JAMAR GRAHAM, PETITIONER v.

                 FLORIDA 

ON WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL
              OF FLORIDA, FIRST DISTRICT
                   [May 17, 2010; modified July 6, 2010]

  JUSTICE KENNEDY delivered the opinion of the Court.
  The issue before the Court is whether the Constitution
permits a juvenile offender to be sentenced to life in prison
without parole for a nonhomicide crime. The sentence was
imposed by the State of Florida. Petitioner challenges the
sentence under the Eighth Amendment’s Cruel and Un
usual Punishments Clause, made applicable to the States
by the Due Process Clause of the Fourteenth Amendment.
Robinson v. California, 370 U. S. 660 (1962).
                            I
  Petitioner is Terrance Jamar Graham. He was born on
January 6, 1987. Graham’s parents were addicted to
crack cocaine, and their drug use persisted in his early
years. Graham was diagnosed with attention deficit hy
peractivity disorder in elementary school. He began
drinking alcohol and using tobacco at age 9 and smoked
marijuana at age 13.
  In July 2003, when Graham was age 16, he and three
other school-age youths attempted to rob a barbeque
restaurant in Jacksonville, Florida. One youth, who
worked at the restaurant, left the back door unlocked just
2                   GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

before closing time. Graham and another youth, wearing
masks, entered through the unlocked door. Graham’s
masked accomplice twice struck the restaurant manager
in the back of the head with a metal bar. When the man
ager started yelling at the assailant and Graham, the two
youths ran out and escaped in a car driven by the third
accomplice. The restaurant manager required stitches for
his head injury. No money was taken.
   Graham was arrested for the robbery attempt. Under
Florida law, it is within a prosecutor’s discretion whether
to charge 16- and 17-year-olds as adults or juveniles for
most felony crimes. Fla. Stat. §985.227(1)(b) (2003) (sub
sequently renumbered at §985.557(1)(b) (2007)). Gra
ham’s prosecutor elected to charge Graham as an adult.
The charges against Graham were armed burglary with
assault or battery, a first-degree felony carrying a maxi
mum penalty of life imprisonment without the possibility
of parole, §§810.02(1)(b), (2)(a) (2003); and attempted
armed-robbery, a second-degree felony carrying a maxi
mum penalty of 15 years’ imprisonment, §§812.13(2)(b),
777.04(1), (4)(a), 775.082(3)(c).
   On December 18, 2003, Graham pleaded guilty to both
charges under a plea agreement. Graham wrote a letter to
the trial court. After reciting “this is my first and last
time getting in trouble,” he continued “I’ve decided to turn
my life around.” App. 379–380. Graham said “I made a
promise to God and myself that if I get a second chance,
I’m going to do whatever it takes to get to the [National
Football League].” Id., at 380.
   The trial court accepted the plea agreement. The court
withheld adjudication of guilt as to both charges and
sentenced Graham to concurrent 3-year terms of proba
tion. Graham was required to spend the first 12 months of
his probation in the county jail, but he received credit for
the time he had served awaiting trial, and was released on
June 25, 2004.
                 Cite as: 560 U. S. ____ (2010)          3

               Appendix to opinion
                    Opinion  of the of the Court
                                    Court

   Less than 6 months later, on the night of December 2,
2004, Graham again was arrested. The State’s case was
as follows: Earlier that evening, Graham participated in a
home invasion robbery. His two accomplices were Meigo
Bailey and Kirkland Lawrence, both 20-year-old men.
According to the State, at 7 p.m. that night, Graham,
Bailey, and Lawrence knocked on the door of the home
where Carlos Rodriguez lived. Graham, followed by Bailey
and Lawrence, forcibly entered the home and held a pistol
to Rodriguez’s chest. For the next 30 minutes, the three
held Rodriguez and another man, a friend of Rodriguez, at
gunpoint while they ransacked the home searching for
money. Before leaving, Graham and his accomplices
barricaded Rodriguez and his friend inside a closet.
   The State further alleged that Graham, Bailey, and
Lawrence, later the same evening, attempted a second
robbery, during which Bailey was shot. Graham, who had
borrowed his father’s car, drove Bailey and Lawrence to
the hospital and left them there. As Graham drove away,
a police sergeant signaled him to stop. Graham continued
at a high speed but crashed into a telephone pole. He
tried to flee on foot but was apprehended. Three hand
guns were found in his car.
   When detectives interviewed Graham, he denied in
volvement in the crimes. He said he encountered Bailey
and Lawrence only after Bailey had been shot. One of the
detectives told Graham that the victims of the home inva
sion had identified him. He asked Graham, “Aside from
the two robberies tonight how many more were you in
volved in?” Graham responded, “Two to three before
tonight.” Id., at 160. The night that Graham allegedly
committed the robbery, he was 34 days short of his 18th
birthday.
   On December 13, 2004, Graham’s probation officer filed
with the trial court an affidavit asserting that Graham
had violated the conditions of his probation by possessing
4                  GRAHAM v. FLORIDA

               Appendix to opinion
                    Opinion  of the of the Court
                                    Court

a firearm, committing crimes, and associating with per
sons engaged in criminal activity. The trial court held
hearings on Graham’s violations about a year later, in
December 2005 and January 2006. The judge who pre
sided was not the same judge who had accepted Graham’s
guilty plea to the earlier offenses.
   Graham maintained that he had no involvement in the
home invasion robbery; but, even after the court under
scored that the admission could expose him to a life sen
tence on the earlier charges, he admitted violating proba
tion conditions by fleeing. The State presented evidence
related to the home invasion, including testimony from the
victims. The trial court noted that Graham, in admitting
his attempt to avoid arrest, had acknowledged violating
his probation. The court further found that Graham had
violated his probation by committing a home invasion
robbery, by possessing a firearm, and by associating with
persons engaged in criminal activity.
   The trial court held a sentencing hearing. Under Flor
ida law the minimum sentence Graham could receive
absent a downward departure by the judge was 5 years’
imprisonment. The maximum was life imprisonment.
Graham’s attorney requested the minimum nondeparture
sentence of 5 years. A presentence report prepared by the
Florida Department of Corrections recommended that
Graham receive an even lower sentence—at most 4 years’
imprisonment. The State recommended that Graham
receive 30 years on the armed burglary count and 15 years
on the attempted armed robbery count.
   After hearing Graham’s testimony, the trial court ex
plained the sentence it was about to pronounce:
      “Mr. Graham, as I look back on your case, yours is
    really candidly a sad situation. You had, as far as I
    can tell, you have quite a family structure. You had a
    lot of people who wanted to try and help you get your
             Cite as: 560 U. S. ____ (2010)               5

            Appendix to opinion
                 Opinion  of the of the Court
                                 Court

life turned around including the court system, and
you had a judge who took the step to try and give you
direction through his probation order to give you a
chance to get back onto track. And at the time you
seemed through your letters that that is exactly what
you wanted to do. And I don’t know why it is that you
threw your life away. I don’t know why.
   “But you did, and that is what is so sad about this
today is that you have actually been given a chance to
get through this, the original charge, which were very
serious charges to begin with. . . . The attempted rob
bery with a weapon was a very serious charge.
  .            .               .                .     .
   “[I]n a very short period of time you were back be
fore the Court on a violation of this probation, and
then here you are two years later standing before me,
literally the—facing a life sentence as to—up to life as
to count 1 and up to 15 years as to count 2.
   “And I don’t understand why you would be given
such a great opportunity to do something with your
life and why you would throw it away. The only thing
that I can rationalize is that you decided that this is
how you were going to lead your life and that there is
nothing that we can do for you. And as the state
pointed out, that this is an escalating pattern of
criminal conduct on your part and that we can’t help
you any further. We can’t do anything to deter you.
This is the way you are going to lead your life, and I
don’t know why you are going to. You’ve made that
decision. I have no idea. But, evidently, that is what
you decided to do.
   “So then it becomes a focus, if I can’t do anything to
help you, if I can’t do anything to get you back on the
right path, then I have to start focusing on the com
munity and trying to protect the community from your
6                   GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

    actions. And, unfortunately, that is where we are to
    day is I don’t see where I can do anything to help you
    any further. You’ve evidently decided this is the di
    rection you’re going to take in life, and it’s unfortu
    nate that you made that choice.
      “I have reviewed the statute. I don’t see where any
    further juvenile sanctions would be appropriate. I
    don’t see where any youthful offender sanctions would
    be appropriate. Given your escalating pattern of
    criminal conduct, it is apparent to the Court that you
    have decided that this is the way you are going to live
    your life and that the only thing I can do now is to try
    and protect the community from your actions.” Id., at
    392–394.
  The trial court found Graham guilty of the earlier armed
burglary and attempted armed robbery charges. It sen
tenced him to the maximum sentence authorized by law
on each charge: life imprisonment for the armed burglary
and 15 years for the attempted armed robbery. Because
Florida has abolished its parole system, see Fla. Stat.
§921.002(1)(e) (2003), a life sentence gives a defendant
no possibility of release unless he is granted executive
clemency.
  Graham filed a motion in the trial court challenging his
sentence under the Eighth Amendment. The motion was
deemed denied after the trial court failed to rule on it
within 60 days. The First District Court of Appeal of
Florida affirmed, concluding that Graham’s sentence was
not grossly disproportionate to his crimes. 982 So. 2d 43
(2008). The court took note of the seriousness of Graham’s
offenses and their violent nature, as well as the fact that
they “were not committed by a pre-teen, but a seventeen
year-old who was ultimately sentenced at the age of nine
teen.” Id., at 52. The court concluded further that Gra
ham was incapable of rehabilitation. Although Graham
                 Cite as: 560 U. S. ____ (2010)            7

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

“was given an unheard of probationary sentence for a life
felony, . . . wrote a letter expressing his remorse and
promising to refrain from the commission of further crime,
and . . . had a strong family structure to support him,” the
court noted, he “rejected his second chance and chose to
continue committing crimes at an escalating pace.” Ibid.
The Florida Supreme Court denied review. 990 So. 2d
1058 (2008) (table).
   We granted certiorari. 556 U. S. ___ (2009).
                              II
   The Eighth Amendment states: “Excessive bail shall not
be required, nor excessive fines imposed, nor cruel and
unusual punishments inflicted.” To determine whether a
punishment is cruel and unusual, courts must look beyond
historical conceptions to “ ‘the evolving standards of de
cency that mark the progress of a maturing society.’ ”
Estelle v. Gamble, 429 U. S. 97, 102 (1976) (quoting Trop
v. Dulles, 356 U. S. 86, 101 (1958) (plurality opinion)).
“This is because ‘[t]he standard of extreme cruelty is not
merely descriptive, but necessarily embodies a moral
judgment. The standard itself remains the same, but its
applicability must change as the basic mores of society
change.’ ” Kennedy v. Louisiana, 554 U. S. ___, ___ (2008)
(slip op., at 8) (quoting Furman v. Georgia, 408 U. S. 238,
382 (1972) (Burger, C. J., dissenting)).
   The Cruel and Unusual Punishments Clause prohibits
the imposition of inherently barbaric punishments under
all circumstances. See, e.g., Hope v. Pelzer, 536 U. S. 730
(2002). “[P]unishments of torture,” for example, “are
forbidden.” Wilkerson v. Utah, 99 U. S. 130, 136 (1879).
These cases underscore the essential principle that, under
the Eighth Amendment, the State must respect the hu
man attributes even of those who have committed serious
crimes.
   For the most part, however, the Court’s precedents
8                   GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

consider punishments challenged not as inherently bar
baric but as disproportionate to the crime. The concept of
proportionality is central to the Eighth Amendment.
Embodied in the Constitution’s ban on cruel and unusual
punishments is the “precept of justice that punishment for
crime should be graduated and proportioned to [the] of
fense.” Weems v. United States, 217 U. S. 349, 367 (1910).
   The Court’s cases addressing the proportionality of
sentences fall within two general classifications. The first
involves challenges to the length of term-of-years sen
tences given all the circumstances in a particular case.
The second comprises cases in which the Court imple
ments the proportionality standard by certain categorical
restrictions on the death penalty.
   In the first classification the Court considers all of the
circumstances of the case to determine whether the sen
tence is unconstitutionally excessive. Under this ap
proach, the Court has held unconstitutional a life without
parole sentence for the defendant’s seventh nonviolent
felony, the crime of passing a worthless check. Solem v.
Helm, 463 U. S. 277 (1983). In other cases, however, it
has been difficult for the challenger to establish a lack of
proportionality. A leading case is Harmelin v. Michigan,
501 U. S. 957 (1991), in which the offender was sentenced
under state law to life without parole for possessing a
large quantity of cocaine. A closely divided Court upheld
the sentence. The controlling opinion concluded that the
Eighth Amendment contains a “narrow proportionality
principle,” that “does not require strict proportionality
between crime and sentence” but rather “forbids only
extreme sentences that are ‘grossly disproportionate’ to
the crime.” Id., at 997, 1000–1001 (KENNEDY, J., concur
ring in part and concurring in judgment). Again closely
divided, the Court rejected a challenge to a sentence of 25
years to life for the theft of a few golf clubs under Califor
nia’s so-called three-strikes recidivist sentencing scheme.
                 Cite as: 560 U. S. ____ (2010)            9

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

Ewing v. California, 538 U. S. 11 (2003); see also Lockyer
v. Andrade, 538 U. S. 63 (2003). The Court has also up
held a sentence of life with the possibility of parole for a
defendant’s third nonviolent felony, the crime of obtaining
money by false pretenses, Rummel v. Estelle, 445 U. S. 263
(1980), and a sentence of 40 years for possession of mari
juana with intent to distribute and distribution of mari
juana, Hutto v. Davis, 454 U. S. 370 (1982) (per curiam).
  The controlling opinion in Harmelin explained its ap
proach for determining whether a sentence for a term of
years is grossly disproportionate for a particular defen
dant’s crime. A court must begin by comparing the gravity
of the offense and the severity of the sentence. 501 U. S.,
at 1005 (opinion of KENNEDY, J.). “[I]n the rare case in
which [this] threshold comparison . . . leads to an infer
ence of gross disproportionality” the court should then
compare the defendant’s sentence with the sentences
received by other offenders in the same jurisdiction and
with the sentences imposed for the same crime in other
jurisdictions. Ibid. If this comparative analysis “vali
date[s] an initial judgment that [the] sentence is grossly
disproportionate,” the sentence is cruel and unusual. Ibid.
   The second classification of cases has used categorical
rules to define Eighth Amendment standards. The previ
ous cases in this classification involved the death penalty.
The classification in turn consists of two subsets, one
considering the nature of the offense, the other consider
ing the characteristics of the offender. With respect to the
nature of the offense, the Court has concluded that capital
punishment is impermissible for nonhomicide crimes
against individuals. Kennedy, supra, at __ (slip op., at 28);
see also Enmund v. Florida, 458 U. S. 782 (1982); Coker v.
Georgia, 433 U. S. 584 (1977). In cases turning on the
characteristics of the offender, the Court has adopted
categorical rules prohibiting the death penalty for defen
dants who committed their crimes before the age of 18,
10                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

Roper v. Simmons, 543 U. S. 551 (2005), or whose intellec
tual functioning is in a low range, Atkins v. Virginia, 536
U. S. 304 (2002). See also Thompson v. Oklahoma, 487
U. S. 815 (1988).
   In the cases adopting categorical rules the Court has
taken the following approach. The Court first considers
“objective indicia of society’s standards, as expressed in
legislative enactments and state practice” to determine
whether there is a national consensus against the sentenc
ing practice at issue. Roper, supra, at 563. Next, guided
by “the standards elaborated by controlling precedents
and by the Court’s own understanding and interpretation
of the Eighth Amendment’s text, history, meaning, and
purpose,” Kennedy, 554 U. S., at ___ (slip op., at 10), the
Court must determine in the exercise of its own inde
pendent judgment whether the punishment in question
violates the Constitution. Roper, supra, at 564.
   The present case involves an issue the Court has not
considered previously: a categorical challenge to a term-of
years sentence. The approach in cases such as Harmelin
and Ewing is suited for considering a gross proportionality
challenge to a particular defendant’s sentence, but here a
sentencing practice itself is in question. This case impli
cates a particular type of sentence as it applies to an
entire class of offenders who have committed a range of
crimes. As a result, a threshold comparison between the
severity of the penalty and the gravity of the crime does
not advance the analysis. Here, in addressing the ques
tion presented, the appropriate analysis is the one used in
cases that involved the categorical approach, specifically
Atkins, Roper, and Kennedy.
                          III
                           A
  The analysis begins with objective indicia of national
consensus. “[T]he ‘clearest and most reliable objective
                 Cite as: 560 U. S. ____ (2010)          11

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

evidence of contemporary values is the legislation enacted
by the country’s legislatures.’ ” Atkins, supra, at 312
(quoting Penry v. Lynaugh, 492 U. S. 302, 331 (1989)). Six
jurisdictions do not allow life without parole sentences for
any juvenile offenders. See Appendix, infra, Part III.
Seven jurisdictions permit life without parole for juvenile
offenders, but only for homicide crimes. Id., Part II.
Thirty-seven States as well as the District of Columbia
permit sentences of life without parole for a juvenile non
homicide offender in some circumstances. Id., Part I.
Federal law also allows for the possibility of life without
parole for offenders as young as 13. See, e.g., 18 U. S. C.
§§2241 (2006 ed. and Supp. II), 5032 (2006 ed.). Relying
on this metric, the State and its amici argue that there is
no national consensus against the sentencing practice at
issue.
  This argument is incomplete and unavailing. “There are
measures of consensus other than legislation.” Kennedy,
supra, at ___ (slip op., at 22). Actual sentencing practices
are an important part of the Court’s inquiry into consen
sus. See Enmund, supra, at 794–796; Thompson, supra,
at 831–832 (plurality opinion); Atkins, supra, at 316;
Roper, supra, at 564–565; Kennedy, supra, at ___ (slip op.,
at 22–23). Here, an examination of actual sentencing
practices in jurisdictions where the sentence in question is
permitted by statute discloses a consensus against its use.
Although these statutory schemes contain no explicit
prohibition on sentences of life without parole for juvenile
nonhomicide offenders, those sentences are most infre
quent. According to a recent study, nationwide there are
only 109 juvenile offenders serving sentences of life with
out parole for nonhomicide offenses. See P. Annino, D.
Rasmussen, & C. Rice, Juvenile Life without Parole for
Non-Homicide Offenses: Florida Compared to Nation 2
(Sept. 14, 2009) (hereinafter Annino).
  The State contends that this study’s tally is inaccurate
12                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

because it does not count juvenile offenders who were
convicted of both a homicide and a nonhomicide offense,
even when the offender received a life without parole
sentence for the nonhomicide. See Brief for Respondent
34; Tr. of Oral Arg. in Sullivan v. Florida, O. T. 2009,
No. 08–7621, pp. 28–31. This distinction is unpersuasive.
Juvenile offenders who committed both homicide and
nonhomicide crimes present a different situation for a
sentencing judge than juvenile offenders who committed
no homicide. It is difficult to say that a defendant who
receives a life sentence on a nonhomicide offense but who
was at the same time convicted of homicide is not in some
sense being punished in part for the homicide when the
judge makes the sentencing determination. The instant
case concerns only those juvenile offenders sentenced
to life without parole solely for a nonhomicide offense.
   Florida further criticizes this study because the authors
were unable to obtain complete information on some
States and because the study was not peer reviewed. See
Brief for Respondent 40. The State does not, however,
provide any data of its own. Although in the first instance
it is for the litigants to provide data to aid the Court, we
have been able to supplement the study’s findings. The
study’s authors were not able to obtain a definitive tally
for Nevada, Utah, or Virginia. See Annino 11–13. Our
research shows that Nevada has five juvenile nonhomicide
offenders serving life without parole sentences, Utah has
none, and Virginia has eight. See Letter from Alejandra
Livingston, Offender Management Division, Nevada Dept.
of Corrections, to Supreme Court Library (Mar. 26, 2010)
(available in Clerk of Court’s case file); Letter from Steve
Gehrke, Utah Dept. of Corrections, to Supreme Court
Library (Mar. 29, 2010) (same); Letter from Dr. Tama S.
Celi, Virginia Dept. of Corrections, to Supreme Court
Library (Mar. 30, 2010) (same). Finally, since the study
was completed, a defendant in Oklahoma has apparently
                     Cite as: 560 U. S. ____ (2010)                    13

                    Appendix to opinion
                         Opinion  of the of the Court
                                         Court

been sentenced to life without parole for a rape and stab
bing he committed at the age of 16. See Stogsdill, Dela
ware County Teen Sentenced in Rape, Assault Case, Tulsa
World, May 4, 2010, p. A12.
  Thus, adding the individuals counted by the study to
those we have been able to locate independently, there are
123 juvenile nonhomicide offenders serving life without
parole sentences. A significant majority of those, 77 in
total, are serving sentences imposed in Florida. Annino 2.
The other 46 are imprisoned in just 10 States—California,
Delaware, Iowa, Louisiana, Mississippi, Nebraska, Ne
vada, Oklahoma, South Carolina, and Virginia. Id., at 14;
supra, at 12–13; Letter from Thomas P. Hoey, Dept. of
Corrections, Government of the District of Columbia, to
Supreme Court Library (Mar. 31, 2010) (available in Clerk
of Court’s case file); Letter from Judith Simon Garrett,
U. S. Dept. of Justice, Federal Bureau of Prisons (BOP), to
Supreme Court Library (Apr. 9, 2010) (available in Clerk
of Court’s case file). Thus, only 11 jurisdictions nation
wide in fact impose life without parole sentences on juve
nile nonhomicide offenders—and most of those do so quite
rarely—while 26 States, the District of Columbia, and the
Federal Government do not impose them despite statutory
authorization.*
  The numbers cited above reflect all current convicts in a
——————
   * When issued, the Court’s opinion relied on a report from the BOP
stating that there are six juvenile nonhomicide offenders serving life
without parole in the federal system. The Acting Solicitor General
subsequently informed the Court that further review revealed that
none of the six prisoners referred to in the earlier BOP report is serving
a life without parole sentence solely for a juvenile nonhomicide crime
completed before the age of 18. Letter from Neal Kumar Katyal, Acting
Solicitor General, to William K. Suter, Clerk of Court (May 24, 2010)
(available in Clerk of Court’s case file). The letter further stated that
the Government was not aware of any other federal prisoners serving
life without parole sentences solely for juvenile nonhomicide crimes.
Ibid. The opinion was amended in light of this new information.
14                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

jurisdiction’s penal system, regardless of when they were
convicted. It becomes all the more clear how rare these
sentences are, even within the jurisdictions that do some
times impose them, when one considers that a juvenile
sentenced to life without parole is likely to live in prison
for decades. Thus, these statistics likely reflect nearly all
juvenile nonhomicide offenders who have received a life
without parole sentence stretching back many years. It is
not certain that this opinion has identified every juvenile
nonhomicide offender nationwide serving a life without
parole sentence, for the statistics are not precise. The
available data, nonetheless, are sufficient to demonstrate
how rarely these sentences are imposed even if there are
isolated cases that have not been included in the presenta
tions of the parties or the analysis of the Court.
   It must be acknowledged that in terms of absolute num
bers juvenile life without parole sentences for nonhomi
cides are more common than the sentencing practices at
issue in some of this Court’s other Eighth Amendment
cases. See, e.g., Enmund, 458 U. S., at 794 (only six exe
cutions of nontriggerman felony murderers between 1954
and 1982) Atkins, 536 U. S., at 316 (only five executions of
mentally retarded defendants in 13-year period). This
contrast can be instructive, however, if attention is first
given to the base number of certain types of offenses. For
example, in the year 2007 (the most recent year for which
statistics are available), a total of 13,480 persons, adult
and juvenile, were arrested for homicide crimes. That
same year, 57,600 juveniles were arrested for aggravated
assault; 3,580 for forcible rape; 34,500 for robbery; 81,900
for burglary; 195,700 for drug offenses; and 7,200 for
arson. See Dept. of Justice, Office of Juvenile Justice and
Delinquency Prevention, Statistical Briefing Book, online
at http://ojjdp.ncjrs.org/ojstatbb/ (as visited May 14, 2010,
and available in Clerk of Court’s case file). Although it is
not certain how many of these numerous juvenile offend
                 Cite as: 560 U. S. ____ (2010)           15

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

ers were eligible for life without parole sentences, the
comparison suggests that in proportion to the opportuni
ties for its imposition, life without parole sentences for
juveniles convicted of nonhomicide crimes is as rare as
other sentencing practices found to be cruel and unusual.
   The evidence of consensus is not undermined by the fact
that many jurisdictions do not prohibit life without parole
for juvenile nonhomicide offenders. The Court confronted
a similar situation in Thompson, where a plurality con
cluded that the death penalty for offenders younger than
16 was unconstitutional. A number of States then allowed
the juvenile death penalty if one considered the statutory
scheme. As is the case here, those States authorized the
transfer of some juvenile offenders to adult court; and at
that point there was no statutory differentiation between
adults and juveniles with respect to authorized penalties.
The plurality concluded that the transfer laws show “that
the States consider 15-year-olds to be old enough to be
tried in criminal court for serious crimes (or too old to be
dealt with effectively in juvenile court), but tells us noth
ing about the judgment these States have made regarding
the appropriate punishment for such youthful offenders.”
487 U. S., at 826, n. 24. Justice O’Connor, concurring in
the judgment, took a similar view. Id., at 850 (“When a
legislature provides for some 15-year-olds to be processed
through the adult criminal justice system, and capital
punishment is available for adults in that jurisdiction, the
death penalty becomes at least theoretically applicable to
such defendants. . . . [H]owever, it does not necessarily
follow that the legislatures in those jurisdictions have
deliberately concluded that it would be appropriate”).
   The same reasoning obtains here. Many States have
chosen to move away from juvenile court systems and to
allow juveniles to be transferred to, or charged directly in,
adult court under certain circumstances. Once in adult
court, a juvenile offender may receive the same sentence
16                   GRAHAM v. FLORIDA

                 Appendix to opinion
                      Opinion  of the of the Court
                                      Court

as would be given to an adult offender, including a life
without parole sentence. But the fact that transfer and
direct charging laws make life without parole possible for
some juvenile nonhomicide offenders does not justify a
judgment that many States intended to subject such of
fenders to life without parole sentences.
   For example, under Florida law a child of any age can be
prosecuted as an adult for certain crimes and can be sen
tenced to life without parole. The State acknowledged at
oral argument that even a 5-year-old, theoretically, could
receive such a sentence under the letter of the law. See
Tr. of Oral Arg. 36–37. All would concede this to be unre
alistic, but the example underscores that the statutory
eligibility of a juvenile offender for life without parole does
not indicate that the penalty has been endorsed through
deliberate, express, and full legislative consideration.
Similarly, the many States that allow life without parole
for juvenile nonhomicide offenders but do not impose the
punishment should not be treated as if they have ex
pressed the view that the sentence is appropriate. The
sentencing practice now under consideration is exceed
ingly rare. And “it is fair to say that a national consensus
has developed against it.” Atkins, supra, at 316.
                                B
  Community consensus, while “entitled to great weight,”
is not itself determinative of whether a punishment is
cruel and unusual. Kennedy, 554 U. S., at ___ (slip op., at
24). In accordance with the constitutional design, “the
task of interpreting the Eighth Amendment remains our
responsibility.” Roper, 543 U. S., at 575. The judicial
exercise of independent judgment requires consideration
of the culpability of the offenders at issue in light of their
crimes and characteristics, along with the severity of the
punishment in question. Id., at 568; Kennedy, supra, at
___ (slip op., at 27–28); cf. Solem, 463 U. S., at 292. In this
                 Cite as: 560 U. S. ____ (2010)           17

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

inquiry the Court also considers whether the challenged
sentencing practice serves legitimate penological goals.
Kennedy, supra, at ___ (slip op., at 30–36); Roper, supra, at
571–572; Atkins, supra, at 318–320.
   Roper established that because juveniles have lessened
culpability they are less deserving of the most severe
punishments. 543 U. S., at 569. As compared to adults,
juveniles have a “ ‘lack of maturity and an underdeveloped
sense of responsibility’ ”; they “are more vulnerable or
susceptible to negative influences and outside pressures,
including peer pressure”; and their characters are “not as
well formed.” Id., at 569–570. These salient characteris
tics mean that “[i]t is difficult even for expert psycholo
gists to differentiate between the juvenile offender whose
crime reflects unfortunate yet transient immaturity, and
the rare juvenile offender whose crime reflects irreparable
corruption.” Id., at 573. Accordingly, “juvenile offenders
cannot with reliability be classified among the worst of
fenders.” Id., at 569. A juvenile is not absolved of respon
sibility for his actions, but his transgression “is not as
morally reprehensible as that of an adult.” Thompson,
supra, at 835 (plurality opinion).
   No recent data provide reason to reconsider the Court’s
observations in Roper about the nature of juveniles. As
petitioner’s amici point out, developments in psychology
and brain science continue to show fundamental differ
ences between juvenile and adult minds. For example,
parts of the brain involved in behavior control continue to
mature through late adolescence. See Brief for American
Medical Association et al. as Amici Curiae 16–24; Brief for
American Psychological Association et al. as Amici Curiae
22–27. Juveniles are more capable of change than are
adults, and their actions are less likely to be evidence of
“irretrievably depraved character” than are the actions of
adults. Roper, 543 U. S., at 570. It remains true that
“[f]rom a moral standpoint it would be misguided to
18                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

equate the failings of a minor with those of an adult, for a
greater possibility exists that a minor’s character deficien
cies will be reformed.” Ibid. These matters relate to the
status of the offenders in question; and it is relevant to
consider next the nature of the offenses to which this
harsh penalty might apply.
  The Court has recognized that defendants who do not
kill, intend to kill, or foresee that life will be taken are
categorically less deserving of the most serious forms of
punishment than are murderers. Kennedy, supra; En
mund, 458 U. S. 782; Tison v. Arizona, 481 U. S. 137
(1987); Coker, 433 U. S. 584. There is a line “between
homicide and other serious violent offenses against the
individual.” Kennedy, 554 U. S., at ___ (slip op., at 27).
Serious nonhomicide crimes “may be devastating in their
harm . . . but ‘in terms of moral depravity and of the injury
to the person and to the public,’ . . . they cannot be com
pared to murder in their ‘severity and irrevocability.’ ” Id.,
at ___ (slip op., at 28) (quoting Coker, 433 U. S., at 598
(plurality opinion)). This is because “[l]ife is over for the
victim of the murderer,” but for the victim of even a very
serious nonhomicide crime, “life . . . is not over and nor
mally is not beyond repair.” Ibid. (plurality opinion).
Although an offense like robbery or rape is “a serious
crime deserving serious punishment,” Enmund, supra, at
797, those crimes differ from homicide crimes in a moral
sense.
  It follows that, when compared to an adult murderer, a
juvenile offender who did not kill or intend to kill has a
twice diminished moral culpability.        The age of the
offender and the nature of the crime each bear on the
analysis.
  As for the punishment, life without parole is “the second
most severe penalty permitted by law.” Harmelin, 501
U. S., at 1001 (opinion of KENNEDY, J.). It is true that a
death sentence is “unique in its severity and irrevocabil
                 Cite as: 560 U. S. ____ (2010)           19

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

ity,” Gregg v. Georgia, 428 U. S. 153, 187 (1976) (joint
opinion of Stewart, Powell, and STEVENS, JJ.); yet life
without parole sentences share some characteristics with
death sentences that are shared by no other sentences.
The State does not execute the offender sentenced to life
without parole, but the sentence alters the offender’s life
by a forfeiture that is irrevocable. It deprives the convict
of the most basic liberties without giving hope of restora
tion, except perhaps by executive clemency—the remote
possibility of which does not mitigate the harshness of the
sentence. Solem, 463 U. S., at 300–301. As one court
observed in overturning a life without parole sentence for
a juvenile defendant, this sentence “means denial of hope;
it means that good behavior and character improvement
are immaterial; it means that whatever the future might
hold in store for the mind and spirit of [the convict], he
will remain in prison for the rest of his days.” Naovarath
v. State, 105 Nev. 525, 526, 779 P. 2d 944 (1989).
   The Court has recognized the severity of sentences that
deny convicts the possibility of parole. In Rummel, 445
U. S. 263, the Court rejected an Eighth Amendment chal
lenge to a life sentence for a defendant’s third nonviolent
felony but stressed that the sentence gave the defendant
the possibility of parole. Noting that “parole is an estab
lished variation on imprisonment of convicted criminals,”
it was evident that an analysis of the petitioner’s sentence
“could hardly ignore the possibility that he will not actu
ally be imprisoned for the rest of his life.” Id., at 280–281
(internal quotation marks omitted). And in Solem, the
only previous case striking down a sentence for a term of
years as grossly disproportionate, the defendant’s sentence
was deemed “far more severe than the life sentence we
considered in Rummel,” because it did not give the defen
dant the possibility of parole. 463 U. S., at 297.
   Life without parole is an especially harsh punishment
for a juvenile. Under this sentence a juvenile offender will
20                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

on average serve more years and a greater percentage of
his life in prison than an adult offender. A 16-year-old
and a 75-year-old each sentenced to life without parole
receive the same punishment in name only. See Roper,
supra, at 572; cf. Harmelin, supra, at 996 (“In some cases
. . . there will be negligible difference between life without
parole and other sentences of imprisonment—for example,
. . . a lengthy term sentence without eligibility for parole,
given to a 65-year-old man”). This reality cannot be
ignored.
    The penological justifications for the sentencing practice
are also relevant to the analysis. Kennedy, supra, at ___
(slip op., at 30–36); Roper, 543 U. S., at 571–572; Atkins,
supra, at 318–320. Criminal punishment can have differ
ent goals, and choosing among them is within a legisla
ture’s discretion. See Harmelin, supra, at 999 (opinion of
KENNEDY, J.) (“[T]he Eighth Amendment does not man
date adoption of any one penological theory”). It does not
follow, however, that the purposes and effects of penal
sanctions are irrelevant to the determination of Eighth
Amendment restrictions. A sentence lacking any legiti
mate penological justification is by its nature dispropor
tionate to the offense. With respect to life without parole
for juvenile nonhomicide offenders, none of the goals of
penal sanctions that have been recognized as legitimate—
retribution, deterrence, incapacitation, and rehabilitation,
see Ewing, 538 U. S., at 25 (plurality opinion)—provides
an adequate justification.
    Retribution is a legitimate reason to punish, but it
cannot support the sentence at issue here. Society is
entitled to impose severe sanctions on a juvenile nonhomi
cide offender to express its condemnation of the crime and
to seek restoration of the moral imbalance caused by the
offense. But “[t]he heart of the retribution rationale is
that a criminal sentence must be directly related to the
personal culpability of the criminal offender.” Tison, 481
                 Cite as: 560 U. S. ____ (2010)           21

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

U. S., at 149. And as Roper observed, “[w]hether viewed
as an attempt to express the community’s moral outrage
or as an attempt to right the balance for the wrong to the
victim, the case for retribution is not as strong with a
minor as with an adult.” 543 U. S., at 571. The case
becomes even weaker with respect to a juvenile who did
not commit homicide. Roper found that “[r]etribution is
not proportional if the law’s most severe penalty is im
posed” on the juvenile murderer. Ibid. The considerations
underlying that holding support as well the conclusion
that retribution does not justify imposing the second most
severe penalty on the less culpable juvenile nonhomicide
offender.
   Deterrence does not suffice to justify the sentence ei
ther. Roper noted that “the same characteristics that
render juveniles less culpable than adults suggest . . . that
juveniles will be less susceptible to deterrence.” Ibid.
Because juveniles’ “lack of maturity and underdeveloped
sense of responsibility . . . often result in impetuous and
ill-considered actions and decisions,” Johnson v. Texas,
509 U. S. 350, 367 (1993), they are less likely to take a
possible punishment into consideration when making
decisions. This is particularly so when that punishment is
rarely imposed. That the sentence deters in a few cases is
perhaps plausible, but “[t]his argument does not overcome
other objections.” Kennedy, 554 U. S., at ___ (slip op., at
31). Even if the punishment has some connection to a
valid penological goal, it must be shown that the punish
ment is not grossly disproportionate in light of the justifi
cation offered. Here, in light of juvenile nonhomicide
offenders’ diminished moral responsibility, any limited
deterrent effect provided by life without parole is not
enough to justify the sentence.
   Incapacitation, a third legitimate reason for imprison
ment, does not justify the life without parole sentence in
question here. Recidivism is a serious risk to public
22                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

safety, and so incapacitation is an important goal. See
Ewing, supra, at 26 (plurality opinion) (statistics show 67
percent of former inmates released from state prisons are
charged with at least one serious new crime within three
years). But while incapacitation may be a legitimate
penological goal sufficient to justify life without parole in
other contexts, it is inadequate to justify that punishment
for juveniles who did not commit homicide. To justify life
without parole on the assumption that the juvenile of
fender forever will be a danger to society requires the
sentencer to make a judgment that the juvenile is incorri
gible. The characteristics of juveniles make that judgment
questionable. “It is difficult even for expert psychologists
to differentiate between the juvenile offender whose crime
reflects unfortunate yet transient immaturity, and the
rare juvenile offender whose crime reflects irreparable
corruption.” Roper, supra, at 573. As one court concluded
in a challenge to a life without parole sentence for a 14
year-old, “incorrigibility is inconsistent with youth.”
Workman v. Commonwealth, 429 S. W. 2d 374, 378 (Ky.
App. 1968).
   Here one cannot dispute that this defendant posed an
immediate risk, for he had committed, we can assume,
serious crimes early in his term of supervised release and
despite his own assurances of reform. Graham deserved
to be separated from society for some time in order to
prevent what the trial court described as an “escalating
pattern of criminal conduct,” App. 394, but it does not
follow that he would be a risk to society for the rest of his
life. Even if the State’s judgment that Graham was incor
rigible were later corroborated by prison misbehavior or
failure to mature, the sentence was still disproportionate
because that judgment was made at the outset. A life
without parole sentence improperly denies the juvenile
offender a chance to demonstrate growth and maturity.
Incapacitation cannot override all other considerations,
                 Cite as: 560 U. S. ____ (2010)           23

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

lest the Eighth Amendment’s rule against disproportion
ate sentences be a nullity.
   Finally there is rehabilitation, a penological goal that
forms the basis of parole systems. See Solem, 463 U. S., at
300; Mistretta v. United States, 488 U. S. 361, 363 (1989).
The concept of rehabilitation is imprecise; and its utility
and proper implementation are the subject of a substan
tial, dynamic field of inquiry and dialogue. See, e.g., Cul
len & Gendreau, Assessing Correctional Rehabilitation:
Policy, Practice, and Prospects, 3 Criminal Justice 2000,
pp. 119–133 (2000) (describing scholarly debates regarding
the effectiveness of rehabilitation over the last several
decades). It is for legislatures to determine what rehabili
tative techniques are appropriate and effective.
   A sentence of life imprisonment without parole, how
ever, cannot be justified by the goal of rehabilitation. The
penalty forswears altogether the rehabilitative ideal. By
denying the defendant the right to reenter the community,
the State makes an irrevocable judgment about that per
son’s value and place in society. This judgment is not
appropriate in light of a juvenile nonhomicide offender’s
capacity for change and limited moral culpability. A
State’s rejection of rehabilitation, moreover, goes beyond a
mere expressive judgment. As one amicus notes, defen
dants serving life without parole sentences are often de
nied access to vocational training and other rehabilitative
services that are available to other inmates. See Brief for
Sentencing Project as Amicus Curiae 11–13. For juvenile
offenders, who are most in need of and receptive to reha
bilitation, see Brief for J. Lawrence Aber et al. as Amici
Curiae 28–31 (hereinafter Aber Brief), the absence of
rehabilitative opportunities or treatment makes the dis
proportionality of the sentence all the more evident.
   In sum, penological theory is not adequate to justify life
without parole for juvenile nonhomicide offenders. This
determination; the limited culpability of juvenile non
24                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

homicide offenders; and the severity of life without parole
sentences all lead to the conclusion that the sentencing
practice under consideration is cruel and unusual. This
Court now holds that for a juvenile offender who did not
commit homicide the Eighth Amendment forbids the
sentence of life without parole. This clear line is necessary
to prevent the possibility that life without parole sen
tences will be imposed on juvenile nonhomicide offenders
who are not sufficiently culpable to merit that punish
ment. Because “[t]he age of 18 is the point where society
draws the line for many purposes between childhood and
adulthood,” those who were below that age when the
offense was committed may not be sentenced to life with
out parole for a nonhomicide crime. Roper, 543 U. S., at
574.
  A State is not required to guarantee eventual freedom to
a juvenile offender convicted of a nonhomicide crime.
What the State must do, however, is give defendants like
Graham some meaningful opportunity to obtain release
based on demonstrated maturity and rehabilitation. It is
for the State, in the first instance, to explore the means
and mechanisms for compliance. It bears emphasis, how
ever, that while the Eighth Amendment forbids a State
from imposing a life without parole sentence on a juvenile
nonhomicide offender, it does not require the State to
release that offender during his natural life. Those who
commit truly horrifying crimes as juveniles may turn out
to be irredeemable, and thus deserving of incarceration for
the duration of their lives. The Eighth Amendment does
not foreclose the possibility that persons convicted of
nonhomicide crimes committed before adulthood will
remain behind bars for life. It does forbid States from
making the judgment at the outset that those offenders
never will be fit to reenter society.
                 Cite as: 560 U. S. ____ (2010)          25

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

                              C
   Categorical rules tend to be imperfect, but one is neces
sary here. Two alternative approaches are not adequate
to address the relevant constitutional concerns. First, the
State argues that the laws of Florida and other States
governing criminal procedure take sufficient account of
the age of a juvenile offender. Here, Florida notes that
under its law prosecutors are required to charge 16- and
17-year-old offenders as adults only for certain serious
felonies; that prosecutors have discretion to charge those
offenders as adults for other felonies; and that prosecutors
may not charge nonrecidivist 16- and 17-year-old offenders
as adults for misdemeanors. Brief for Respondent 54
(citing Fla. Stat. §985.227 (2003)). The State also stresses
that “in only the narrowest of circumstances” does Florida
law impose no age limit whatsoever for prosecuting juve
niles in adult court. Brief for Respondent 54.
   Florida is correct to say that state laws requiring con
sideration of a defendant’s age in charging decisions are
salutary. An offender’s age is relevant to the Eighth
Amendment, and criminal procedure laws that fail to take
defendants’ youthfulness into account at all would be
flawed. Florida, like other States, has made substantial
efforts to enact comprehensive rules governing the treat
ment of youthful offenders by its criminal justice system.
See generally Fla. Stat. §958 et seq. (2007).
   The provisions the State notes are, nonetheless, by
themselves insufficient to address the constitutional con
cerns at issue. Nothing in Florida’s laws prevents its
courts from sentencing a juvenile nonhomicide offender to
life without parole based on a subjective judgment that the
defendant’s crimes demonstrate an “irretrievably de
praved character.” Roper, supra, at 570. This is inconsis
tent with the Eighth Amendment. Specific cases are
illustrative. In Graham’s case the sentencing judge de
cided to impose life without parole—a sentence greater
26                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

than that requested by the prosecutor—for Graham’s
armed burglary conviction. The judge did so because he
concluded that Graham was incorrigible: “[Y]ou decided
that this is how you were going to lead your life and that
there is nothing that we can do for you. . . . We can’t do
anything to deter you.” App. 394.
   Another example comes from Sullivan v. Florida,
No. 08–7621. Sullivan was argued the same day as this
case, but the Court has now dismissed the writ of certio
rari in Sullivan as improvidently granted. Post, p. ___.
The facts, however, demonstrate the flaws of Florida’s
system. The petitioner, Joe Sullivan, was prosecuted as
an adult for a sexual assault committed when he was 13
years old. Noting Sullivan’s past encounters with the law,
the sentencing judge concluded that, although Sullivan
had been “given opportunity after opportunity to upright
himself and take advantage of the second and third
chances he’s been given,” he had demonstrated himself to
be unwilling to follow the law and needed to be kept away
from society for the duration of his life. Brief for Respon
dent in Sullivan v. Florida, O. T. 2009, No. 08–7621, p. 6.
The judge sentenced Sullivan to life without parole. As
these examples make clear, existing state laws, allowing
the imposition of these sentences based only on a discre
tionary, subjective judgment by a judge or jury that the
offender is irredeemably depraved, are insufficient to
prevent the possibility that the offender will receive a life
without parole sentence for which he or she lacks the
moral culpability.
   Another possible approach would be to hold that the
Eighth Amendment requires courts to take the offender’s
age into consideration as part of a case-specific gross
disproportionality inquiry, weighing it against the seri
ousness of the crime. This approach would allow courts to
account for factual differences between cases and to im
pose life without parole sentences for particularly heinous
                 Cite as: 560 U. S. ____ (2010)          27

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

crimes. Few, perhaps no, judicial responsibilities are more
difficult than sentencing. The task is usually undertaken
by trial judges who seek with diligence and professional
ism to take account of the human existence of the offender
and the just demands of a wronged society.
   The case-by-case approach to sentencing must, however,
be confined by some boundaries. The dilemma of juvenile
sentencing demonstrates this. For even if we were to
assume that some juvenile nonhomicide offenders might
have “sufficient psychological maturity, and at the same
time demonstrat[e] sufficient depravity,” Roper, 543 U. S.,
at 572, to merit a life without parole sentence, it does not
follow that courts taking a case-by-case proportionality
approach could with sufficient accuracy distinguish the
few incorrigible juvenile offenders from the many that
have the capacity for change. Roper rejected the argument
that the Eighth Amendment required only that juries be
told they must consider the defendant’s age as a mitigat
ing factor in sentencing. The Court concluded that an
“unacceptable likelihood exists that the brutality or cold
blooded nature of any particular crime would overpower
mitigating arguments based on youth as a matter of
course, even where the juvenile offender’s objective imma
turity, vulnerability, and lack of true depravity should
require a sentence less severe than death.” Id., at 573.
Here, as with the death penalty, “[t]he differences between
juvenile and adult offenders are too marked and well
understood to risk allowing a youthful person to receive” a
sentence of life without parole for a nonhomicide crime
“despite insufficient culpability.” Id., at 572–573.
   Another problem with a case-by-case approach is that it
does not take account of special difficulties encountered by
counsel in juvenile representation. As some amici note,
the features that distinguish juveniles from adults also
put them at a significant disadvantage in criminal pro
ceedings. Juveniles mistrust adults and have limited
28                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

understandings of the criminal justice system and the
roles of the institutional actors within it. They are less
likely than adults to work effectively with their lawyers to
aid in their defense. Brief for NAACP Legal Defense &
Education Fund et al. as Amici Curiae 7–12; Henning,
Loyalty, Paternalism, and Rights: Client Counseling
Theory and the Role of Child’s Counsel in Delinquency
Cases, 81 Notre Dame L. Rev. 245, 272–273 (2005). Diffi
culty in weighing long-term consequences; a corresponding
impulsiveness; and reluctance to trust defense counsel
seen as part of the adult world a rebellious youth rejects,
all can lead to poor decisions by one charged with a juve
nile offense. Aber Brief 35. These factors are likely to
impair the quality of a juvenile defendant’s representa
tion. Cf. Atkins, 536 U. S., at 320 (“Mentally retarded
defendants may be less able to give meaningful assistance
to their counsel”). A categorical rule avoids the risk that,
as a result of these difficulties, a court or jury will errone
ously conclude that a particular juvenile is sufficiently
culpable to deserve life without parole for a nonhomicide.
   Finally, a categorical rule gives all juvenile nonhomicide
offenders a chance to demonstrate maturity and reform.
The juvenile should not be deprived of the opportunity to
achieve maturity of judgment and self-recognition of hu
man worth and potential. In Roper, that deprivation
resulted from an execution that brought life to its end.
Here, though by a different dynamic, the same concerns
apply. Life in prison without the possibility of parole gives
no chance for fulfillment outside prison walls, no chance
for reconciliation with society, no hope. Maturity can lead
to that considered reflection which is the foundation for
remorse, renewal, and rehabilitation. A young person who
knows that he or she has no chance to leave prison before
life’s end has little incentive to become a responsible indi
vidual. In some prisons, moreover, the system itself be
comes complicit in the lack of development. As noted
                  Cite as: 560 U. S. ____ (2010)            29

                 Appendix to opinion
                      Opinion  of the of the Court
                                      Court

above, see supra, at 23, it is the policy in some prisons to
withhold counseling, education, and rehabilitation pro
grams for those who are ineligible for parole consideration.
A categorical rule against life without parole for juvenile
nonhomicide offenders avoids the perverse consequence in
which the lack of maturity that led to an offender’s crime
is reinforced by the prison term.
   Terrance Graham’s sentence guarantees he will die in
prison without any meaningful opportunity to obtain
release, no matter what he might do to demonstrate that
the bad acts he committed as a teenager are not represen
tative of his true character, even if he spends the next half
century attempting to atone for his crimes and learn from
his mistakes. The State has denied him any chance to
later demonstrate that he is fit to rejoin society based
solely on a nonhomicide crime that he committed while he
was a child in the eyes of the law. This the Eighth
Amendment does not permit.
                                D
   There is support for our conclusion in the fact that, in
continuing to impose life without parole sentences on
juveniles who did not commit homicide, the United States
adheres to a sentencing practice rejected the world over.
This observation does not control our decision. The judg
ments of other nations and the international community
are not dispositive as to the meaning of the Eighth
Amendment. But “ ‘[t]he climate of international opinion
concerning the acceptability of a particular punishment’ ”
is also “ ‘not irrelevant.’ ” Enmund, 458 U. S., at 796, n. 22.
The Court has looked beyond our Nation’s borders for
support for its independent conclusion that a particular
punishment is cruel and unusual. See, e.g., Roper, 543
U. S., at 575–578; Atkins, supra, at 317–318, n. 21;
Thompson, 487 U. S., at 830 (plurality opinion); Enmund,
supra, at 796–797, n. 22; Coker, 433 U. S., at 596, n. 10
30                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

(plurality opinion); Trop, 356 U. S., at 102–103 (plurality
opinion).
   Today we continue that longstanding practice in noting
the global consensus against the sentencing practice in
question. A recent study concluded that only 11 nations
authorize life without parole for juvenile offenders under
any circumstances; and only 2 of them, the United States
and Israel, ever impose the punishment in practice. See
M. Leighton & C. de la Vega, Sentencing Our Children to
Die in Prison: Global Law and Practice 4 (2007). An up
dated version of the study concluded that Israel’s “laws
allow for parole review of juvenile offenders serving life
terms,” but expressed reservations about how that parole
review is implemented. De la Vega & Leighton, Sentenc
ing Our Children to Die in Prison: Global Law and Prac
tice, 42 U. S. F. L. Rev. 983, 1002–1003 (2008). But even if
Israel is counted as allowing life without parole for juve
nile offenders, that nation does not appear to impose that
sentence for nonhomicide crimes; all of the seven Israeli
prisoners whom commentators have identified as serving
life sentences for juvenile crimes were convicted of homi
cide or attempted homicide. See Amnesty International,
Human Rights Watch, The Rest of Their Lives: Life with
out Parole for Child Offenders in the United States 106,
n. 322 (2005); Memorandum and Attachment from Ruth
Levush, Law Library of Congress, to Supreme Court Li
brary (Feb. 16, 2010) (available in Clerk of Court’s case
file).
   Thus, as petitioner contends and respondent does not
contest, the United States is the only Nation that imposes
life without parole sentences on juvenile nonhomicide
offenders. We also note, as petitioner and his amici em
phasize, that Article 37(a) of the United Nations Conven
tion on the Rights of the Child, Nov. 20, 1989, 1577
U. N. T. S. 3 (entered into force Sept. 2, 1990), ratified by
every nation except the United States and Somalia, pro
                 Cite as: 560 U. S. ____ (2010)           31

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

hibits the imposition of “life imprisonment without possi
bility of release . . . for offences committed by persons
below eighteen years of age.” Brief for Petitioner 66; Brief
for Amnesty International et al. as Amici Curiae 15–17.
As we concluded in Roper with respect to the juvenile
death penalty, “the United States now stands alone in a
world that has turned its face against” life without parole
for juvenile nonhomicide offenders. 543 U. S., at 577.
   The State’s amici stress that no international legal
agreement that is binding on the United States prohibits
life without parole for juvenile offenders and thus urge us
to ignore the international consensus. See Brief for Soli
darity Center for Law and Justice et al. as Amici Curiae
14–16; Brief for Sixteen Members of United States House
of Representatives as Amici Curiae 40–43. These argu
ments miss the mark. The question before us is not
whether international law prohibits the United States
from imposing the sentence at issue in this case. The
question is whether that punishment is cruel and unusual.
In that inquiry, “the overwhelming weight of international
opinion against” life without parole for nonhomicide of
fenses committed by juveniles “provide[s] respected and
significant confirmation for our own conclusions.” Roper,
supra, at 578.
   The debate between petitioner’s and respondent’s amici
over whether there is a binding jus cogens norm against
this sentencing practice is likewise of no import. See Brief
for Amnesty International 10–23; Brief for Sixteen Mem
bers of United States House of Representatives 4–40. The
Court has treated the laws and practices of other nations
and international agreements as relevant to the Eighth
Amendment not because those norms are binding or con
trolling but because the judgment of the world’s nations
that a particular sentencing practice is inconsistent with
basic principles of decency demonstrates that the Court’s
rationale has respected reasoning to support it.
32                  GRAHAM v. FLORIDA

                Appendix to opinion
                     Opinion  of the of the Court
                                     Court

                         *    *     *
   The Constitution prohibits the imposition of a life with
out parole sentence on a juvenile offender who did not
commit homicide. A State need not guarantee the offender
eventual release, but if it imposes a sentence of life it must
provide him or her with some realistic opportunity to
obtain release before the end of that term. The judgment
of the First District Court of Appeal of Florida is reversed,
and the case is remanded for further proceedings not
inconsistent with this opinion.

                                                    It is so ordered.
                 Cite as: 560 U. S. ____ (2010)                 33

                Appendix to opinion of the Court

                        APPENDIX
   I. JURISDICTIONS THAT PERMIT LIFE WITHOUT 

        PAROLE FOR JUVENILE NONHOMICIDE 

                   OFFENDERS 

Alabama 	       Ala. Code §12–15–203 (Supp. 2009); §§13A–3–3,
                13A–5–9(c), 13A–6–61 (2005); §13A–7–5 (Supp.
                2009)
Arizona 	       Ariz. Rev. Stat. Ann. §§13–501, §13–1423 (West
                2010)
Arkansas 	      Ark. Code §9–27–318(b) (2009); §5–4–501(c) (Supp.
                2009)
California 	    Cal. Penal Code Ann. §667.7(a)(2) (1999); §1170.17
                (2004)
Delaware	       Del. Code Ann., Tit., 10, §1010 (Supp. 2008); id.,
                Tit., 11, §773(c) (2003)
District of 	   D. C. Code §16–2307 (2009 Supp. Pamphlet); §22–
Columbia	       3020 (Supp. 2007)
Florida 	       Fla. Stat. §§810.02, 921.002(1)(e), 985.557 (2007)
Georgia 	       Georgia Code Ann. §15–11–30.2 (2008); §16–6–1(b)
                (2007)
Idaho 	         Idaho Code §18–6503 (Lexis 2005); §§19–2513, 20–
                509 (Lexis Supp. 2009)
Illinois 	      Ill. Comp. Stat., ch. 705, §§405/5–805, 405/5–130
                (West 2008); id., ch. 720, §5/12–13(b)(3) (West
                2008); id., ch. 730, §5/3-3-3(d) (West 2008)
Indiana 	       Ind. Code §31–30–3–6(1); §35–50–2–8.5(a) (West
                2004)
Iowa 	          Iowa Code §§232.45(6), 709.2, 902.1 (2009)
Louisiana 	     La. Child. Code Ann., Arts. 305, 857(A), (B) (West
                Supp. 2010); La. Stat. Ann. §14:44 (West 2007)
Maryland	       Md. Cts. & Jud. Proc. Code Ann. §§3–8A–03(d)(1),
                3–8A–06(a)(2) (Lexis 2006); Md. Crim. Law Code
                Ann. §§3–303(d)(2),(3) (Lexis Supp. 2009)
Michigan	       Mich. Comp. Laws Ann. §712A.4 (West 2002);
                §750.520b(2)(c) (West Supp. 2009); §769.1 (West
                2000)
Minnesota       Minn. Stat. §§260B.125(1), 609.3455(2) (2008)
Mississippi     Miss. Code Ann. §43–21–157 (2009); §§97–3–53,
34                   GRAHAM v. FLORIDA

                 Appendix to opinion of the Court

                 99–19–81 (2007); §99–19–83 (2006)
Missouri         Mo. Rev. Stat. §§211.071, 558.018 (2000)
Nebraska         Neb. Rev. Stat. §§28–105, 28–416(8)(a), 29–2204(1),
                 (3), 43–247, 43–276 (2008)
Nevada           Nev. Rev. Stat. §§62B.330, 200.366 (2009)
New Hampshire    N. H. Rev. Stat. Ann. §169–B:24; §628:1 (2007);
                 §§632–A:2, 651:6 (Supp. 2009)
New York         N. Y. Penal Law Ann. §§30.00, §60.06 (West 2009);
                 §490.55 (West 2008)
North Carolina   N. C. Gen. Stat. Ann. §§7B–2200, 15A–1340.16B(a)
                 (Lexis 2009)
North Dakota     N. D. Cent. Code Ann. §12.1–04–01 (Lexis 1997);
                 §12.1–20–03 (Lexis Supp. 2009); §12.1–32–01
                 (Lexis 1997)
Ohio             Ohio Rev. Code Ann. §2152.10 (Lexis 2007);
                 §2907.02 (Lexis 2006); §2971.03(A)(2) (2010 Lexis
                 Supp. Pamphlet)
Oklahoma         Okla. Stat., Tit. 10A, §§2–5–204, 2–5–205, 2–5–206
                 (2009 West Supp.); id., Tit. 21, §1115 (2007 West
                 Supp.)
Oregon           Ore. Rev. Stat. §§137.707, 137.719(1) (2009)
Pennsylvania     42 Pa. Cons. Stat. §6355(a) (2000); 18 id.,
                 §3121(e)(2) (2008); 61 id., §6137(a) (2009)
Rhode Island     R. I. Gen. Laws §§14–1–7, 14–1–7.1, 11–47–3.2
                 (Lexis 2002)
South Carolina   S. C. Code Ann. §63–19–1210 (2008 Supp. Pam
                 phlet); §16–11–311(B) (Westlaw 2009)
South Dakota     S. D. Codified Laws §26–11–3.1 (Supp. 2009); §26–
                 11–4 (2004); §§22–3–1, 22–6–1(2),(3) (2006); §24–
                 15–4 (2004); §§22–19–1, 22–22–1 (2006)
Tennessee        Tenn. Code Ann. §§37–1–134, 40–35–120(g) (West
                 law 2010)
Utah             Utah Code Ann. §§78A–6–602, 78A–6–703, 76–5–
                 302 (Lexis 2008)
Virginia         Va. Code Ann. §§16.1–269.1, §18.2–61, §53.1–
                 151(B1) (2009)
Washington       Wash. Rev. Code §13.40.110 (2009 Supp.);
                 §§9A.04.050, 9.94A.030(34), 9.94A.570 (2008)
West Virginia    W. Va. Code Ann. §49–5–10 (Lexis 2009); §61–2–
                 14a(a) (Lexis 2005)
                 Cite as: 560 U. S. ____ (2010)                   35

                Appendix to opinion of the Court

Wisconsin	      Wis. Stat. §§938.18, 938.183 (2007–2008);
                §939.62(2m)(c) (Westlaw 2005)
Wyoming	        Wyo. Stat. Ann. §§6–2–306(d),(e), 14–6–203 (2009)
Federal 	       18 U. S. C. §2241 (2006 ed. and Supp. II); §5032
                (2006 ed.)


 II. JURISDICTIONS THAT PERMIT LIFE WITHOUT 

 PAROLE FOR JUVENILE OFFENDERS CONVICTED 

           OF HOMICIDE CRIMES ONLY 

Connecticut     Conn. Gen. Stat. §53a–35a (2009)
Hawaii          Haw. Rev. Stat. §571–22(d) (2006); §706–656(1)
                (2008 Supp. Pamphlet)
Maine           Me. Rev. Stat. Ann., Tit. 15, §3101(4) (Supp. 2009);
                id., Tit. 17–a, §1251 (2006)
Massachusetts   Mass Gen. Laws ch. 119, §74; id., ch. 265, §2 (2008)
New Jersey      N. J. Stat. Ann. §2A:4A–26 (West Supp. 2009);
                §2C:11–3(b)(2) (West Supp. 2009)
New Mexico      N. M. Stat. Ann. §31–18–14 (Supp. 2009); §31–18–
                15.2(A) (Westlaw 2010)
Vermont         Vt. Stat. Ann., Tit. 33, §5204 (2009 Cum. Supp.);
                id., Tit. 13, §2303 (2009)


 III. JURISDICTIONS THAT FORBID LIFE WITHOUT
        PAROLE FOR JUVENILE OFFENDERS
Alaska          Alaska Stat. §12.55.015(g) (2008) 

Colorado        Colo. Rev. Stat. Ann. §18–1.3–401(4)(b) (2009) 

Montana         Mont. Code Ann. §46–18–222(1) (2009) 

Kansas          Kan. Stat. Ann. §21–4622 (West 2007) 

Kentucky        Ky. Rev. Stat. Ann. §640.040 (West 2008); Shep

                herd v. Commonwealth, 251 S. W. 3d 309, 320–321
                (Ky. 2008)
Texas           Tex. Penal Code Ann. §12.31 (West Supp. 2009)
                 Cite as: 560 U. S. ____ (2010)           1

                    STEVENS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–7412
                         _________________


    TERRANCE JAMAR GRAHAM, PETITIONER v.

                 FLORIDA 

ON WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL
              OF FLORIDA, FIRST DISTRICT
                        [May 17, 2010]

   JUSTICE STEVENS, with whom JUSTICE GINSBURG and
JUSTICE SOTOMAYOR join, concurring.
   In his dissenting opinion, JUSTICE THOMAS argues that
today’s holding is not entirely consistent with the control
ling opinions in Lockyer v. Andrade, 538 U. S. 63 (2003),
Ewing v. California, 538 U. S. 11 (2003), Harmelin v.
Michigan, 501 U. S. 957 (1991), and Rummel v. Estelle,
445 U. S. 263 (1980). Post, at 7–9. Given that “evolving
standards of decency” have played a central role in our
Eighth Amendment jurisprudence for at least a century,
see Weems v. United States, 217 U. S. 349, 373–378 (1910),
this argument suggests the dissenting opinions in those
cases more accurately describe the law today than does
JUSTICE THOMAS’ rigid interpretation of the Amendment.
Society changes. Knowledge accumulates. We learn,
sometimes, from our mistakes. Punishments that did not
seem cruel and unusual at one time may, in the light of
reason and experience, be found cruel and unusual at a
later time; unless we are to abandon the moral commit
ment embodied in the Eighth Amendment, proportionality
review must never become effectively obsolete, post, at
8–9, and n. 2.
   While JUSTICE THOMAS would apparently not rule out a
death sentence for a $50 theft by a 7-year-old, see post, at
4, 10, n. 3, the Court wisely rejects his static approach to
2                 GRAHAM v. FLORIDA

                  STEVENS, J., concurring

the law. Standards of decency have evolved since 1980.
They will never stop doing so.
                 Cite as: 560 U. S. ____ (2010)            1

             ROBERTS, C. J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                         No. 08–7412
                          _________________


    TERRANCE JAMAR GRAHAM, PETITIONER v.

                 FLORIDA 

ON WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL
              OF FLORIDA, FIRST DISTRICT
                        [May 17, 2010]

   CHIEF JUSTICE ROBERTS, concurring in the judgment.
   I agree with the Court that Terrance Graham’s sentence
of life without parole violates the Eighth Amendment’s
prohibition on “cruel and unusual punishments.” Unlike
the majority, however, I see no need to invent a new con
stitutional rule of dubious provenance in reaching that
conclusion. Instead, my analysis is based on an applica
tion of this Court’s precedents, in particular (1) our cases
requiring “narrow proportionality” review of noncapital
sentences and (2) our conclusion in Roper v. Simmons, 543
U. S. 551 (2005), that juvenile offenders are generally less
culpable than adults who commit the same crimes.
   These cases expressly allow courts addressing allega
tions that a noncapital sentence violates the Eighth
Amendment to consider the particular defendant and
particular crime at issue. The standards for relief under
these precedents are rigorous, and should be. But here
Graham’s juvenile status—together with the nature of his
criminal conduct and the extraordinarily severe punish
ment imposed—lead me to conclude that his sentence of
life without parole is unconstitutional.
                           I
  Our Court has struggled with whether and how to apply
the Cruel and Unusual Punishments Clause to sentences
2                   GRAHAM v. FLORIDA

             ROBERTS, C. J., concurring in judgment

for noncapital crimes. Some of my colleagues have raised
serious and thoughtful questions about whether, as an
original matter, the Constitution was understood to re
quire any degree of proportionality between noncapital
offenses and their corresponding punishments. See, e.g.,
Harmelin v. Michigan, 501 U. S. 957, 962–994 (1991)
(principal opinion of SCALIA, J.); post, at 3–5, and n. 1
(THOMAS, J., dissenting). Neither party here asks us to
reexamine our precedents requiring such proportionality,
however, and so I approach this case by trying to apply
our past decisions to the facts at hand.
                              A
   Graham’s case arises at the intersection of two lines of
Eighth Amendment precedent. The first consists of deci
sions holding that the Cruel and Unusual Punishments
Clause embraces a “narrow proportionality principle” that
we apply, on a case-by-case basis, when asked to review
noncapital sentences. Lockyer v. Andrade, 538 U. S. 63, 72
(2003) (internal quotation marks omitted); Solem v. Helm,
463 U. S. 277, 290 (1983); Ewing v. California, 538 U. S.
11, 20 (2003) (plurality opinion); Harmelin, supra, at 996–
997 (KENNEDY, J., concurring in part and concurring in
judgment). This “narrow proportionality principle” does
not grant judges blanket authority to second-guess deci
sions made by legislatures or sentencing courts. On the
contrary, a reviewing court will only “rarely” need “to
engage in extended analysis to determine that a sentence
is not constitutionally disproportionate,” Solem, supra, at
290, n. 16 (emphasis added), and “successful challenges” to
noncapital sentences will be all the more “exceedingly
rare,” Rummel v. Estelle, 445 U. S. 263, 272 (1980).
   We have “not established a clear or consistent path for
courts to follow” in applying the highly deferential “narrow
proportionality” analysis. Lockyer, supra, at 72. We have,
however, emphasized the primacy of the legislature in
                  Cite as: 560 U. S. ____ (2010)             3

              ROBERTS, C. J., concurring in judgment

setting sentences, the variety of legitimate penological
schemes, the state-by-state diversity protected by our
federal system, and the requirement that review be guided
by objective, rather than subjective, factors. Ewing, supra,
at 23 (plurality opinion); Harmelin, supra, at 998–1001
(opinion of KENNEDY, J.). Most importantly, however, we
have explained that the Eighth Amendment “ ‘does not
require strict proportionality between crime and sen
tence’ ”; rather, “ ‘it forbids only extreme sentences that are
“grossly disproportionate” to the crime.’ ” Ewing, supra, at
23 (plurality opinion) (quoting Harmelin, supra, at 1001
(opinion of KENNEDY, J.)).
   Our cases indicate that courts conducting “narrow pro
portionality” review should begin with a threshold inquiry
that compares “the gravity of the offense and the harsh
ness of the penalty.” Solem, 463 U. S., at 290–291. This
analysis can consider a particular offender’s mental state
and motive in committing the crime, the actual harm
caused to his victim or to society by his conduct, and any
prior criminal history. Id., at 292–294, 296–297, and n. 22
(considering motive, past criminal conduct, alcoholism,
and propensity for violence of the particular defendant);
see also Ewing, supra, at 28–30 (plurality opinion) (exam
ining defendant’s criminal history); Harmelin, 501 U. S.,
at 1001–1004 (opinion of KENNEDY, J.) (noting specific
details of the particular crime of conviction).
   Only in “the rare case in which a threshold comparison
of the crime committed and the sentence imposed leads
to an inference of gross disproportionality,” id., at 1005,
should courts proceed to an “intrajurisdictional” compari
son of the sentence at issue with those imposed on other
criminals in the same jurisdiction, and an “interjurisdic
tional” comparison with sentences imposed for the same
crime in other jurisdictions. Solem, supra, at 291–292. If
these subsequent comparisons confirm the inference of
gross disproportionality, courts should invalidate the
4                   GRAHAM v. FLORIDA

             ROBERTS, C. J., concurring in judgment

sentence as a violation of the Eighth Amendment.
                              B
   The second line of precedent relevant to assessing Gra
ham’s sentence consists of our cases acknowledging that
juvenile offenders are generally—though not necessarily in
every case—less morally culpable than adults who commit
the same crimes. This insight animated our decision in
Thompson v. Oklahoma, 487 U. S. 815 (1988), in which we
invalidated a capital sentence imposed on a juvenile who
had committed his crime under the age of 16. More re
cently, in Roper, 543 U. S. 551, we extended the prohibi
tion on executions to those who committed their crimes
before the age of 18.
   Both Thompson and Roper arose in the unique context
of the death penalty, a punishment that our Court has
recognized “must be limited to those offenders who commit
‘a narrow category of the most serious crimes’ and whose
extreme culpability makes them ‘the most deserving of
execution.’ ” 543 U. S., at 568 (quoting Atkins v. Virginia,
536 U. S. 304, 319 (2002)). Roper’s prohibition on the
juvenile death penalty followed from our conclusion that
“[t]hree general differences between juveniles under 18
and adults demonstrate that juvenile offenders cannot
with reliability be classified among the worst offenders.”
543 U. S., at 569. These differences are a lack of maturity
and an underdeveloped sense of responsibility, a height
ened susceptibility to negative influences and outside
pressures, and the fact that the character of a juvenile is
“more transitory” and “less fixed” than that of an adult.
Id., at 569–570. Together, these factors establish the
“diminished culpability of juveniles,” id., at 571, and “ren
der suspect any conclusion” that juveniles are among “the
worst offenders” for whom the death penalty is reserved,
id., at 570.
   Today, the Court views Roper as providing the basis for
                  Cite as: 560 U. S. ____ (2010)           5

              ROBERTS, C. J., concurring in judgment

a new categorical rule that juveniles may never receive a
sentence of life without parole for nonhomicide crimes. I
disagree. In Roper, the Court tailored its analysis of
juvenile characteristics to the specific question whether
juvenile offenders could constitutionally be subject to
capital punishment. Our answer that they could not be
sentenced to death was based on the explicit conclusion
that they “cannot with reliability be classified among the
worst offenders.” Id., at 569 (emphasis added).
  This conclusion does not establish that juveniles can
never be eligible for life without parole. A life sentence is
of course far less severe than a death sentence, and we
have never required that it be imposed only on the very
worst offenders, as we have with capital punishment.
Treating juvenile life sentences as analogous to capital
punishment is at odds with our longstanding view that
“the death penalty is different from other punishments in
kind rather than degree.” Solem, supra, at 294. It is also
at odds with Roper itself, which drew the line at capital
punishment by blessing juvenile sentences that are “less
severe than death” despite involving “forfeiture of some of
the most basic liberties.” 543 U. S., at 573–574. Indeed,
Roper explicitly relied on the possible imposition of life
without parole on some juvenile offenders. Id., at 572.
  But the fact that Roper does not support a categorical
rule barring life sentences for all juveniles does not mean
that a criminal defendant’s age is irrelevant to those
sentences. On the contrary, our cases establish that the
“narrow proportionality” review applicable to noncapital
cases itself takes the personal “culpability of the offender”
into account in examining whether a given punishment is
proportionate to the crime. Solem, supra, at 292. There
is no reason why an offender’s juvenile status should be
excluded from the analysis. Indeed, given Roper’s conclu
sion that juveniles are typically less blameworthy than
adults, 543 U. S., at 571, an offender’s juvenile status can
6                        GRAHAM v. FLORIDA

                 ROBERTS, C. J., concurring in judgment

play a central role in the inquiry.
   JUSTICE THOMAS disagrees with even our limited reli
ance on Roper on the ground that the present case does
not involve capital punishment. Post, at 26 (dissenting
opinion). That distinction is important—indeed, it under
lies our rejection of the categorical rule declared by the
Court. But Roper’s conclusion that juveniles are typically
less culpable than adults has pertinence beyond capital
cases, and rightly informs the case-specific inquiry I be
lieve to be appropriate here.
   In short, our existing precedent already provides a
sufficient framework for assessing the concerns outlined
by the majority. Not every juvenile receiving a life sen
tence will prevail under this approach. Not every juvenile
should. But all will receive the protection that the Eighth
Amendment requires.
                            II
  Applying the “narrow proportionality” framework to the
particular facts of this case, I conclude that Graham’s
sentence of life without parole violates the Eighth
Amendment.*

——————
   * JUSTICE ALITO suggests that Graham has failed to preserve any
challenge to his sentence based on the “narrow, as-applied proportional
ity principle.” Post, at 1 (dissenting opinion). I disagree. It is true that
Graham asks us to declare, categorically, that no juvenile convicted of a
nonhomicide offense may ever be subject to a sentence of life without
parole. But he claims that this rule is warranted under the narrow
proportionality principle we set forth in Solem v. Helm, 463 U. S. 277
(1983), Harmelin v. Michigan, 501 U. S. 957 (1991), and Ewing v.
California, 538 U. S. 11 (2003). Brief for Petitioner 30, 31, 54–64.
Insofar as he relies on that framework, I believe we may do so as well,
even if our analysis results in a narrower holding than the categori-
cal rule Graham seeks. See also Reply Brief for Petitioner 15, n. 8
(“[T]he Court could rule narrowly in this case and hold only that
petitioner’s sentence of life without parole was unconstitutionally
disproportionate”).
                 Cite as: 560 U. S. ____ (2010)           7

             ROBERTS, C. J., concurring in judgment

                              A
   I begin with the threshold inquiry comparing the gravity
of Graham’s conduct to the harshness of his penalty.
There is no question that the crime for which Graham
received his life sentence—armed burglary of a nondomicil
with an assault or battery—is “a serious crime deserving
serious punishment.” Enmund v. Florida, 458 U. S. 782,
797 (1982). So too is the home invasion robbery that was
the basis of Graham’s probation violation. But these
crimes are certainly less serious than other crimes, such
as murder or rape.
   As for Graham’s degree of personal culpability, he com
mitted the relevant offenses when he was a juvenile—a
stage at which, Roper emphasized, one’s “culpability or
blameworthiness is diminished, to a substantial degree, by
reason of youth and immaturity.” 543 U. S., at 571. Gra
ham’s age places him in a significantly different category
from the defendants in Rummel, Harmelin, and Ewing, all
of whom committed their crimes as adults. Graham’s
youth made him relatively more likely to engage in reck
less and dangerous criminal activity than an adult; it also
likely enhanced his susceptibility to peer pressure. See,
e.g., Roper, supra, at 569; Johnson v. Texas, 509 U. S. 350,
367 (1993); Eddings v. Oklahoma, 455 U. S. 104, 115–117
(1982). There is no reason to believe that Graham should
be denied the general presumption of diminished culpabil
ity that Roper indicates should apply to juvenile offenders.
If anything, Graham’s in-court statements—including his
request for a second chance so that he could “do whatever
it takes to get to the NFL”—underscore his immaturity.
App. 380.
   The fact that Graham committed the crimes that he did
proves that he was dangerous and deserved to be pun
ished. But it does not establish that he was particularly
dangerous—at least relative to the murderers and rapists
for whom the sentence of life without parole is typically
8                   GRAHAM v. FLORIDA

             ROBERTS, C. J., concurring in judgment

reserved. On the contrary, his lack of prior criminal con
victions, his youth and immaturity, and the difficult cir
cumstances of his upbringing noted by the majority, ante,
at 1, all suggest that he was markedly less culpable than a
typical adult who commits the same offenses.
   Despite these considerations, the trial court sentenced
Graham to life in prison without the possibility of parole.
This is the second-harshest sentence available under our
precedents for any crime, and the most severe sanction
available for a nonhomicide offense. See Kennedy v. Lou
isiana, 554 U. S. ___ (2008). Indeed, as the majority notes,
Graham’s sentence far exceeded the punishment proposed
by the Florida Department of Corrections (which sug
gested a sentence of four years, Brief for Petitioner 20),
and the state prosecutors (who asked that he be sentenced
to 30 years in prison for the armed burglary, App. 388).
No one in Graham’s case other than the sentencing judge
appears to have believed that Graham deserved to go to
prison for life.
   Based on the foregoing circumstances, I conclude that
there is a strong inference that Graham’s sentence of life
imprisonment without parole was grossly disproportionate
in violation of the Eighth Amendment. I therefore proceed
to the next steps of the proportionality analysis.
                              B
   Both intrajurisdictional and interjurisdictional compari
sons of Graham’s sentence confirm the threshold inference
of disproportionality.
   Graham’s sentence was far more severe than that im
posed for similar violations of Florida law, even without
taking juvenile status into account. For example, indi
viduals who commit burglary or robbery offenses in Flor
ida receive average sentences of less than 5 years and less
than 10 years, respectively. Florida Dept. of Corrections,
Annual Report FY 2007–2008: The Guidebook to Correc
                 Cite as: 560 U. S. ____ (2010)            9

             ROBERTS, C. J., concurring in judgment

tions in Florida 35. Unsurprisingly, Florida’s juvenile
criminals receive similarly low sentences—typically less
than five years for burglary and less than seven years for
robbery. Id., at 36. Graham’s life without parole sentence
was far more severe than the average sentence imposed on
those convicted of murder or manslaughter, who typically
receive under 25 years in prison. Id., at 35. As the Court
explained in Solem, 463 U. S., at 291, “[i]f more serious
crimes are subject to the same penalty, or to less serious
penalties, that is some indication that the punishment at
issue may be excessive.”
   Finally, the inference that Graham’s sentence is dispro
portionate is further validated by comparison to the sen
tences imposed in other domestic jurisdictions. As the
majority opinion explains, Florida is an outlier in its will
ingness to impose sentences of life without parole on juve
niles convicted of nonhomicide crimes. See ante, at 11–13.
                              III
  So much for Graham. But what about Milagro Cun
ningham, a 17-year-old who beat and raped an 8-year-old
girl before leaving her to die under 197 pounds of rock in a
recycling bin in a remote landfill? See Musgrave, Cruel or
Necessary? Life Terms for Youths Spur National Debate,
Palm Beach Post, Oct. 15, 2009, p. 1A. Or Nathan Walker
and Jakaris Taylor, the Florida juveniles who together
with their friends gang-raped a woman and forced her to
perform oral sex on her 12-year-old son? See 3 Sentenced
to Life for Gang Rape of Mother, Associated Press, Oct. 14,
2009. The fact that Graham cannot be sentenced to life
without parole for his conduct says nothing whatever
about these offenders, or others like them who commit
nonhomicide crimes far more reprehensible than the
conduct at issue here. The Court uses Graham’s case as a
vehicle to proclaim a new constitutional rule—applicable
well beyond the particular facts of Graham’s case—that a
10                   GRAHAM v. FLORIDA

              ROBERTS, C. J., concurring in judgment

sentence of life without parole imposed on any juvenile for
any nonhomicide offense is unconstitutional. This cate
gorical conclusion is as unnecessary as it is unwise.
   A holding this broad is unnecessary because the particu
lar conduct and circumstances at issue in the case before
us are not serious enough to justify Graham’s sentence.
In reaching this conclusion, there is no need for the Court
to decide whether that same sentence would be constitu
tional if imposed for other more heinous nonhomicide
crimes.
   A more restrained approach is especially appropriate in
light of the Court’s apparent recognition that it is perfectly
legitimate for a juvenile to receive a sentence of life with
out parole for committing murder. This means that there
is nothing inherently unconstitutional about imposing
sentences of life without parole on juvenile offenders;
rather, the constitutionality of such sentences depends on
the particular crimes for which they are imposed. But if
the constitutionality of the sentence turns on the particu
lar crime being punished, then the Court should limit its
holding to the particular offenses that Graham committed
here, and should decline to consider other hypothetical
crimes not presented by this case.
   In any event, the Court’s categorical conclusion is also
unwise. Most importantly, it ignores the fact that some
nonhomicide crimes—like the ones committed by Milagro
Cunningham, Nathan Walker, and Jakaris Taylor—are
especially heinous or grotesque, and thus may be deserv
ing of more severe punishment.
   Those under 18 years old may as a general matter have
“diminished” culpability relative to adults who commit the
same crimes, Roper, 543 U. S., at 571, but that does not
mean that their culpability is always insufficient to justify
a life sentence. See generally Thompson, 487 U. S., at 853
(O’Connor, J., concurring in judgment). It does not take a
moral sense that is fully developed in every respect to
                 Cite as: 560 U. S. ____ (2010)          11

             ROBERTS, C. J., concurring in judgment

know that beating and raping an 8-year-old girl and leav
ing her to die under 197 pounds of rocks is horribly wrong.
The single fact of being 17 years old would not afford
Cunningham protection against life without parole if the
young girl had died—as Cunningham surely expected she
would—so why should it do so when she miraculously
survived his barbaric brutality?
   The Court defends its categorical approach on the
grounds that a “clear line is necessary to prevent the
possibility that life without parole sentences will be im
posed on juvenile nonhomicide offenders who are not
sufficiently culpable to merit that punishment.” Ante, at
24. It argues that a case-by-case approach to proportional
ity review is constitutionally insufficient because courts
might not be able “with sufficient accuracy [to] distinguish
the few incorrigible juvenile offenders from the many that
have the capacity for change.” Ante, at 27.
   The Court is of course correct that judges will never
have perfect foresight—or perfect wisdom—in making
sentencing decisions. But this is true when they sentence
adults no less than when they sentence juveniles. It is
also true when they sentence juveniles who commit mur
der no less than when they sentence juveniles who commit
other crimes.
   Our system depends upon sentencing judges applying
their reasoned judgment to each case that comes before
them. As we explained in Solem, the whole enterprise of
proportionality review is premised on the “justified” as
sumption that “courts are competent to judge the gravity
of an offense, at least on a relative scale.” 463 U. S., at
292. Indeed, “courts traditionally have made these judg
ments” by applying “generally accepted criteria” to analyze
“the harm caused or threatened to the victim or society,
and the culpability of the offender.” Id., at 292, 294.
12                  GRAHAM v. FLORIDA

             ROBERTS, C. J., concurring in judgment

                         *     *   *
   Terrance Graham committed serious offenses, for which
he deserves serious punishment. But he was only 16 years
old, and under our Court’s precedents, his youth is one
factor, among others, that should be considered in decid
ing whether his punishment was unconstitutionally exces
sive. In my view, Graham’s age—together with the nature
of his criminal activity and the unusual severity of his
sentence—tips the constitutional balance. I thus concur in
the Court’s judgment that Graham’s sentence of life with
out parole violated the Eighth Amendment.
   I would not, however, reach the same conclusion in
every case involving a juvenile offender. Some crimes are
so heinous, and some juvenile offenders so highly culpable,
that a sentence of life without parole may be entirely
justified under the Constitution. As we have said, “suc
cessful challenges” to noncapital sentences under the
Eighth Amendment have been—and, in my view, should
continue to be—“exceedingly rare.” Rummel, 445 U. S., at
272. But Graham’s sentence presents the exceptional case
that our precedents have recognized will come along. We
should grant Graham the relief to which he is entitled
under the Eighth Amendment. The Court errs, however,
in using this case as a vehicle for unsettling our estab
lished jurisprudence and fashioning a categorical rule
applicable to far different cases.
                 Cite as: 560 U. S. ____ (2010)           1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 08–7412
                          _________________


    TERRANCE JAMAR GRAHAM, PETITIONER v.

                 FLORIDA 

ON WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL
              OF FLORIDA, FIRST DISTRICT
              [May 17, 2010; modified July 6, 2010]

   JUSTICE THOMAS, with whom JUSTICE SCALIA joins, and
with whom JUSTICE ALITO joins as to Parts I and III,
dissenting.
   The Court holds today that it is “grossly disproportion
ate” and hence unconstitutional for any judge or jury to
impose a sentence of life without parole on an offender less
than 18 years old, unless he has committed a homicide.
Although the text of the Constitution is silent regarding
the permissibility of this sentencing practice, and al
though it would not have offended the standards that
prevailed at the founding, the Court insists that the stan
dards of American society have evolved such that the
Constitution now requires its prohibition.
   The news of this evolution will, I think, come as a sur
prise to the American people. Congress, the District of
Columbia, and 37 States allow judges and juries to con
sider this sentencing practice in juvenile nonhomicide
cases, and those judges and juries have decided to use it in
the very worst cases they have encountered.
   The Court does not conclude that life without parole
itself is a cruel and unusual punishment. It instead re
jects the judgments of those legislatures, judges, and
juries regarding what the Court describes as the “moral”
question of whether this sentence can ever be “propor
tionat[e]” when applied to the category of offenders at
2                   GRAHAM v. FLORIDA

                    THOMAS, J., dissenting

issue here. Ante, at 7 (internal quotation marks omitted),
ante, at 1 (STEVENS, J., concurring).
  I am unwilling to assume that we, as members of this
Court, are any more capable of making such moral judg
ments than our fellow citizens. Nothing in our training as
judges qualifies us for that task, and nothing in Article III
gives us that authority.
  I respectfully dissent.
                              I
   The Court recounts the facts of Terrance Jamar Gra
ham’s case in detail, so only a summary is necessary here.
At age 16 years and 6 months, Graham and two masked
accomplices committed a burglary at a small Florida
restaurant, during which one of Graham’s accomplices
twice struck the restaurant manager on the head with a
steel pipe when he refused to turn over money to the
intruders. Graham was arrested and charged as an adult.
He later pleaded guilty to two offenses, including armed
burglary with assault or battery, an offense punishable by
life imprisonment under Florida law.           Fla. Stat.
§§810.02(2)(a), 810.02(2)(b) (2007). The trial court with
held adjudication on both counts, however, and sentenced
Graham to probation, the first 12 months of which he
spent in a county detention facility.
   Graham reoffended just six months after his release. At
a probation revocation hearing, a judge found by a pre
ponderance of the evidence that, at age 17 years and 11
months, Graham invaded a home with two accomplices
and held the homeowner at gunpoint for approximately 30
minutes while his accomplices ransacked the residence.
As a result, the judge concluded that Graham had violated
his probation and, after additional hearings, adjudicated
Graham guilty on both counts arising from the restaurant
robbery. The judge imposed the maximum sentence al
lowed by Florida law on the armed burglary count, life
                Cite as: 560 U. S. ____ (2010)          3

                   THOMAS, J., dissenting

imprisonment without the possibility of parole.
  Graham argues, and the Court holds, that this sentence
violates the Eighth Amendment’s Cruel and Unusual
Punishments Clause because a life-without-parole sen
tence is always “grossly disproportionate” when imposed
on a person under 18 who commits any crime short of a
homicide. Brief for Petitioner 24; ante, at 21.
                             II 

                             A

    The Eighth Amendment, which applies to the States
through the Fourteenth, provides that “[e]xcessive bail
shall not be required, nor excessive fines imposed, nor
cruel and unusual punishments inflicted.” It is by now
well established that the Cruel and Unusual Punishments
Clause was originally understood as prohibiting torturous
“ ‘methods of punishment,’ ” Harmelin v. Michigan, 501
U. S. 957, 979 (1991) (opinion of SCALIA, J.) (quoting
Granucci, “Nor Cruel and Unusual Punishments In
flicted”: The Original Meaning, 57 Cal. L. Rev. 839, 842
(1969))—specifically methods akin to those that had been
considered cruel and unusual at the time the Bill of
Rights was adopted, Baze v. Rees, 553 U. S. 35, 99 (2008)
(THOMAS, J., concurring in judgment). With one arguable
exception, see Weems v. United States, 217 U. S. 349
(1910); Harmelin, supra, at 990–994 (opinion of
SCALIA, J.) (discussing the scope and relevance of Weems’
holding), this Court applied the Clause with that under
standing for nearly 170 years after the Eighth Amend
ment’s ratification.
   More recently, however, the Court has held that the
Clause authorizes it to proscribe not only methods of
punishment that qualify as “cruel and unusual,” but also
any punishment that the Court deems “grossly dispropor
tionate” to the crime committed. Ante, at 8 (internal
quotation marks omitted). This latter interpretation is
4                       GRAHAM v. FLORIDA

                         THOMAS, J., dissenting

entirely the Court’s creation. As has been described else
where at length, there is virtually no indication that the
Cruel and Unusual Punishments Clause originally was
understood to require proportionality in sentencing. See
Harmelin, 501 U. S., at 975–985 (opinion of SCALIA, J.).
Here, it suffices to recall just two points. First, the Clause
does not expressly refer to proportionality or invoke any
synonym for that term, even though the Framers were
familiar with the concept, as evidenced by several found
ing-era state constitutions that required (albeit without
defining) proportional punishments. See id., at 977–978.
In addition, the penal statute adopted by the First Con
gress demonstrates that proportionality in sentencing was
not considered a constitutional command.1 See id., at
980–981 (noting that the statute prescribed capital pun
ishment for offenses ranging from “ ‘run[ning] away with
. . . goods or merchandise to the value of fifty dollars,’ ” to
“murder on the high seas” (quoting 1 Stat. 114)); see also
Preyer, Penal Measures in the American Colonies: An
Overview, 26 Am. J. Legal Hist. 326, 348–349, 353 (1982)
(explaining that crimes in the late 18th-century colonies
——————
  1 THE CHIEF JUSTICE’s concurrence suggests that it is unnecessary to

remark on the underlying question whether the Eighth Amendment
requires proportionality in sentencing because “[n]either party here
asks us to reexamine our precedents” requiring “proportionality be
tween noncapital offenses and their corresponding punishments.” Ante,
at 2 (opinion concurring in judgment). I disagree. Both the Court and
the concurrence do more than apply existing noncapital proportionality
precedents to the particulars of Graham’s claim. The Court radically
departs from the framework those precedents establish by applying to a
noncapital sentence the categorical proportionality review its prior
decisions have reserved for death penalty cases alone. See Part III,
infra. The concurrence, meanwhile, breathes new life into the case-by
case proportionality approach that previously governed noncapital
cases, from which the Court has steadily, and wisely, retreated since
Solem v. Helm, 463 U. S. 277 (1983). See Part IV, infra. In dissenting
from both choices to expand proportionality review, I find it essential to
reexamine the foundations on which that doctrine is built.
                  Cite as: 560 U. S. ____ (2010)             5

                     THOMAS, J., dissenting

generally were punished either by fines, whipping, or
public “shaming,” or by death, as intermediate sentencing
options such as incarceration were not common).
   The Court has nonetheless invoked proportionality to
declare that capital punishment—though not unconstitu
tional per se—is categorically too harsh a penalty to apply
to certain types of crimes and certain classes of offenders.
See Coker v. Georgia, 433 U. S. 584 (1977) (plurality opin
ion) (rape of an adult woman); Kennedy v. Louisiana, 554
U. S. ___ (2008) (rape of a child); Enmund v. Florida, 458
U. S. 782 (1982) (felony murder in which the defendant
participated in the felony but did not kill or intend to kill);
Thompson v. Oklahoma, 487 U. S. 815 (1988) (plurality
opinion) (juveniles under 16); Roper v. Simmons, 543 U. S.
551 (2005) (juveniles under 18); Atkins v. Virginia, 536
U. S. 304 (2002) (mentally retarded offenders). In adopting
these categorical proportionality rules, the Court intrudes
upon areas that the Constitution reserves to other (state
and federal) organs of government. The Eighth Amend
ment prohibits the government from inflicting a cruel and
unusual method of punishment upon a defendant. Other
constitutional provisions ensure the defendant’s right to
fair process before any punishment is imposed. But, as
members of today’s majority note, “[s]ociety changes,” ante,
at 1 (STEVENS, J., concurring), and the Eighth Amendment
leaves the unavoidably moral question of who “deserves” a
particular nonprohibited method of punishment to the
judgment of the legislatures that authorize the penalty, the
prosecutors who seek it, and the judges and juries that
impose it under circumstances they deem appropriate.
   The Court has nonetheless adopted categorical rules
that shield entire classes of offenses and offenders from
the death penalty on the theory that “evolving standards
of decency” require this result. Ante, at 7 (internal quota
tion marks omitted). The Court has offered assurances
that these standards can be reliably measured by “ ‘objec
6                    GRAHAM v. FLORIDA

                     THOMAS, J., dissenting

tive indicia’ ” of “national consensus,” such as state and
federal legislation, jury behavior, and (surprisingly, given
that we are talking about “national” consensus) interna
tional opinion. Ante, at 10 (quoting Roper, supra, at 563);
see also ante, at 10–16, 29–31. Yet even assuming that is
true, the Framers did not provide for the constitutionality
of a particular type of punishment to turn on a “snapshot
of American public opinion” taken at the moment a case
is decided. Roper, supra, at 629 (SCALIA, J., dissenting).
By holding otherwise, the Court pretermits in all but one
direction the evolution of the standards it describes, thus
“calling a constitutional halt to what may well be a pen
dulum swing in social attitudes,” Thompson, supra, at
869 (SCALIA, J., dissenting), and “stunt[ing] legislative
consideration” of new questions of penal policy as they
emerge, Kennedy, supra, at ___ (slip op., at 2) (ALITO, J.,
dissenting).
   But the Court is not content to rely on snapshots of
community consensus in any event. Ante, at 16 (“Commu
nity consensus, while ‘entitled to great weight,’ is not itself
determinative” (quoting Kennedy, supra, at __ (slip op., at
24))). Instead, it reserves the right to reject the evidence
of consensus it finds whenever its own “independent judg
ment” points in a different direction. Ante, at 16. The
Court thus openly claims the power not only to approve or
disapprove of democratic choices in penal policy based on
evidence of how society’s standards have evolved, but also
on the basis of the Court’s “independent” perception of
how those standards should evolve, which depends on
what the Court concedes is “ ‘ “necessarily . . . a moral
judgment” ’ ” regarding the propriety of a given punish
ment in today’s society. Ante, at 7 (quoting Kennedy,
supra, at ___ (slip op., at 8)).
   The categorical proportionality review the Court em
ploys in capital cases thus lacks a principled foundation.
The Court’s decision today is significant because it does
                 Cite as: 560 U. S. ____ (2010)            7

                    THOMAS, J., dissenting

not merely apply this standard—it remarkably expands its
reach. For the first time in its history, the Court declares
an entire class of offenders immune from a noncapital
sentence using the categorical approach it previously
reserved for death penalty cases alone.
                                B
   Until today, the Court has based its categorical propor
tionality rulings on the notion that the Constitution gives
special protection to capital defendants because the death
penalty is a uniquely severe punishment that must be
reserved for only those who are “most deserving of execu
tion.” Atkins, supra, at 319; see Roper, supra, at 568;
Eddings v. Oklahoma, 455 U. S. 104 (1982); Lockett v.
Ohio, 438 U. S. 586 (1978).           Of course, the Eighth
Amendment itself makes no distinction between capital
and noncapital sentencing, but the “ ‘bright line’ ” the
Court drew between the two penalties has for many years
served as the principal justification for the Court’s will
ingness to reject democratic choices regarding the death
penalty. See Rummel v. Estelle, 445 U. S. 263, 275 (1980).
   Today’s decision eviscerates that distinction. “Death is
different” no longer. The Court now claims not only the
power categorically to reserve the “most severe punish
ment” for those the Court thinks are “ ‘the most deserving
of execution,’ ” Roper, 543 U. S., at 568 (quoting Atkins,
536 U. S., at 319), but also to declare that “less culpable”
persons are categorically exempt from the “second most
severe penalty.” Ante, at 21 (emphasis added). No reli
able limiting principle remains to prevent the Court from
immunizing any class of offenders from the law’s third,
fourth, fifth, or fiftieth most severe penalties as well.
   The Court’s departure from the “death is different”
distinction is especially mystifying when one considers
how long it has resisted crossing that divide. Indeed, for a
time the Court declined to apply proportionality principles
8                   GRAHAM v. FLORIDA

                    THOMAS, J., dissenting

to noncapital sentences at all, emphasizing that “a sen
tence of death differs in kind from any sentence of impris
onment, no matter how long.” Rummel, 445 U. S., at 272
(emphasis added). Based on that rationale, the Court
found that the excessiveness of one prison term as com
pared to another was “properly within the province of
legislatures, not courts,” id., at 275–276, precisely because
it involved an “invariably . . . subjective determination,
there being no clear way to make ‘any constitutional dis
tinction between one term of years and a shorter or longer
term of years,’ ” Hutto v. Davis, 454 U. S. 370, 373 (1982)
(per curiam) (quoting Rummel, supra, at 275; emphasis
added).
   Even when the Court broke from that understanding in
its 5-to-4 decision in Solem v. Helm, 463 U. S. 277 (1983)
(striking down as “grossly disproportionate” a life-without
parole sentence imposed on a defendant for passing a
worthless check), the Court did so only as applied to the
facts of that case; it announced no categorical rule. Id., at
288, 303. Moreover, the Court soon cabined Solem’s ra
tionale. The controlling opinion in the Court’s very next
noncapital proportionality case emphasized that principles
of federalism require substantial deference to legislative
choices regarding the proper length of prison sentences.
Harmelin, 501 U. S., at 999 (opinion of KENNEDY, J.)
(“[M]arked divergences both in underlying theories of
sentencing and in the length of prescribed prison terms
are the inevitable, often beneficial, result of the federal
structure”); id., at 1000 (“[D]iffering attitudes and percep
tions of local conditions may yield different, yet rational,
conclusions regarding the appropriate length of prison
terms for particular crimes”). That opinion thus concluded
that “successful challenges to the proportionality of
[prison] sentences [would be] exceedingly rare.” Id., at
1001 (internal quotation marks omitted).
   They have been rare indeed. In the 28 years since
                     Cite as: 560 U. S. ____ (2010)                   9

                        THOMAS, J., dissenting

Solem, the Court has considered just three such chal
lenges and has rejected them all, see Ewing v. California,
538 U. S. 11 (2003); Lockyer v. Andrade, 538 U. S. 63
(2003); Harmelin, supra, largely on the theory that criti
cisms of the “wisdom, cost-efficiency, and effectiveness” of
term-of-years prison sentences are “appropriately directed
at the legislature[s],” not the courts, Ewing, supra, at 27,
28 (plurality opinion). The Court correctly notes that
those decisions were “closely divided,” ante, at 8, but so
was Solem itself, and it is now fair to describe Solem as an
outlier.2
   Remarkably, the Court today does more than return to
Solem’s case-by-case proportionality standard for noncapi
tal sentences; it hurtles past it to impose a categorical
proportionality rule banning life-without-parole sentences
not just in this case, but in every case involving a juvenile
nonhomicide offender, no matter what the circumstances.
Neither the Eighth Amendment nor the Court’s prece
dents justify this decision.
                            III
  The Court asserts that categorical proportionality re
view is necessary here merely because Graham asks for a
categorical rule, see ante, at 10, and because the Court
——————
  2 Courts  and commentators interpreting this Court’s decisions have
reached this conclusion. See, e.g., United States v. Polk, 546 F. 3d 74,
76 (CA1 2008) (“[I]nstances of gross disproportionality [in noncapital
cases] will be hen’s-teeth rare”); Barkow, The Court of Life and Death:
The Two Tracks of Constitutional Sentencing Law and the Case for
Uniformity, 107 Mich. L. Rev. 1145, 1160 (2009) (“Solem now stands as
an outlier”); Note, The Capital Punishment Exception: A Case for
Constitutionalizing the Substantive Criminal Law, 104 Colum. L. Rev.
426, 445 (2004) (observing that outside of the capital context, “propor
tionality review has been virtually dormant”); Steiker & Steiker,
Opening a Window or Building a Wall? The Effect of Eighth Amend
ment Death Penalty Law and Advocacy on Criminal Justice More
Broadly, 11 U. Pa. J. Const. L. 155, 184 (2009) (“Eighth Amendment
challenges to excessive incarceration [are] essentially non-starters”).
10                      GRAHAM v. FLORIDA

                         THOMAS, J., dissenting

thinks clear lines are a good idea, see ante, at 25. I find
those factors wholly insufficient to justify the Court’s
break from past practice. First, the Court fails to ac
knowledge that a petitioner seeking to exempt an entire
category of offenders from a sentencing practice carries a
much heavier burden than one seeking case-specific relief
under Solem. Unlike the petitioner in Solem, Graham
must establish not only that his own life-without-parole
sentence is “grossly disproportionate,” but also that such a
sentence is always grossly disproportionate whenever it is
applied to a juvenile nonhomicide offender, no matter how
heinous his crime. Cf. United States v. Salerno, 481 U. S.
739 (1987). Second, even applying the Court’s categorical
“evolving standards” test, neither objective evidence of
national consensus nor the notions of culpability on which
the Court’s “independent judgment” relies can justify the
categorical rule it declares here.
                              A
  According to the Court, proper Eighth Amendment
analysis “begins with objective indicia of national consen
sus,”3 and “[t]he clearest and most reliable objective evi
dence of contemporary values is the legislation enacted by
the country’s legislatures,” ante, at 10–11 (internal quota

——————
  3 The Court ignores entirely the threshold inquiry of whether subject

ing juvenile offenders to adult penalties was one of the “modes or acts of
punishment that had been considered cruel and unusual at the time
that the Bill of Rights was adopted.” Ford v. Wainwright, 477 U. S.
399, 405 (1986). As the Court has noted in the past, however, the
evidence is clear that, at the time of the Founding, “the common law set
a rebuttable presumption of incapacity to commit any felony at the age
of 14, and theoretically permitted [even] capital punishment to be
imposed on a person as young as age 7.” Stanford v. Kentucky, 492
U. S. 361, 368 (1989) (citing 4 W. Blackstone, Commentaries *23–*24; 1
M. Hale, Pleas of the Crown 24–29 (1800)). It thus seems exceedingly
unlikely that the imposition of a life-without-parole sentence on a
person of Graham’s age would run afoul of those standards.
                      Cite as: 560 U. S. ____ (2010)                    11

                         THOMAS, J., dissenting

tion marks omitted). As such, the analysis should end
quickly, because a national “consensus” in favor of the
Court’s result simply does not exist. The laws of all 50
States, the Federal Government, and the District of Co
lumbia provide that juveniles over a certain age may be
tried in adult court if charged with certain crimes.4 See
ante, at 33–35 (Appendix to opinion of the Court). Forty
five States, the Federal Government, and the District of
Columbia expose juvenile offenders charged in adult court
to the very same range of punishments faced by adults
charged with the same crimes. See ante, at 33–34, Part I.
Eight of those States do not make life-without-parole
sentences available for any nonhomicide offender, regard
less of age.5 All remaining jurisdictions—the Federal
Government, the other 37 States, and the District—
authorize life-without-parole sentences for certain non
homicide offenses, and authorize the imposition of such
sentences on persons under 18. See ibid. Only five States
——————
  4 Although  the details of state laws vary extensively, they generally
permit the transfer of a juvenile offender to adult court through one or
more of the following mechanisms: (1) judicial waiver, in which the
juvenile court has the authority to waive jurisdiction over the offender
and transfer the case to adult court; (2) concurrent jurisdiction, in
which adult and juvenile courts share jurisdiction over certain cases
and the prosecutor has discretion to file in either court; or (3) statutory
provisions that exclude juveniles who commit certain crimes from
juvenile-court jurisdiction. See Dept. of Justice, Juvenile Offenders and
Victims: 1999 National Report 89, 104 (1999) (hereinafter 1999 DOJ
National Report); Feld, Unmitigated Punishment: Adolescent Criminal
Responsibility and LWOP Sentences, 10 J. Law & Family Studies 11,
38–39 (2007).
  5 Alaska entitles all offenders to parole, regardless of their crime.

Alaska Stat. §12.55.015(g) (2008). The other seven States provide
parole eligibility to all offenders, except those who commit certain
homicide crimes. Conn. Gen. Stat. §53a–35a (2009); Haw. Rev. Stat.
§§706–656(1)–(2) (1993 and 2008 Supp. Pamphlet); Me. Rev. Stat. Ann.,
Tit. 17–a, §1251 (2006); Mass. Gen. Laws Ann., ch. 265, §2 (West 2008);
N. J. Stat. Ann. §§2C:11–3(b)(2)–(3) (West 2005); N. M. Stat. Ann. §31–
18–14 (Supp. 2009); Vt. Stat. Ann., Tit. 13, §2303 (2009).
12                       GRAHAM v. FLORIDA

                         THOMAS, J., dissenting

prohibit juvenile offenders from receiving a life-without
parole sentence that could be imposed on an adult con
victed of the same crime.6
    No plausible claim of a consensus against this sentenc
ing practice can be made in light of this overwhelming
legislative evidence. The sole fact that federal law author
izes this practice singlehandedly refutes the claim that our
Nation finds it morally repugnant. The additional reality
that 37 out of 50 States (a supermajority of 74%) permit
the practice makes the claim utterly implausible. Not only
is there no consensus against this penalty, there is a clear
legislative consensus in favor of its availability.
    Undaunted, however, the Court brushes this evidence
aside as “incomplete and unavailing,” declaring that
“ ‘[t]here are measures of consensus other than legisla
tion.’ ” Ante, at 11 (quoting Kennedy, 554 U. S., at ___ (slip
op., at 22)). This is nothing short of stunning. Most im
portantly, federal civilian law approves this sentencing
practice.7 And although the Court has never decided how
many state laws are necessary to show consensus, the
Court has never banished into constitutional exile a sen
tencing practice that the laws of a majority, let alone a
supermajority, of States expressly permit.8
——————
  6 Colo. Rev. Stat. Ann. §18–1.3–401(4)(b) (2009) (authorizing manda
tory life sentence with possibility for parole after 40 years for juveniles
convicted of class 1 felonies); Kan. Stat. Ann. §§21–4622, 4643 (2007);
Ky. Rev. Stat. Ann. §640.040 (West 2006); Shepherd v. Commonwealth,
251 S. W. 3d 309, 320–321 (Ky. 2008); Mont. Code Ann. §46–18–222(1)
(2009); Tex. Penal Code Ann. §12.31 (West Supp. 2009).
   7 Although the Court previously has dismissed the relevance of the

Uniform Code of Military Justice to its discernment of consensus, see
Kennedy v. Louisiana, 554 U. S. ___, ___ (2008) (statement of KENNEDY,
J., respecting denial of rehearing), juveniles who enlist in the military
are nonetheless eligible for life-without-parole sentences if they commit
certain nonhomicide crimes. See 10 U. S. C. §§505(a) (permitting
enlistment at age 17), 856a, 920 (2006 ed., Supp. II).
   8 Kennedy, 554 U. S., at ___ (slip op., at 12, 23) (prohibiting capital
                    Cite as: 560 U. S. ____ (2010)                  13

                        THOMAS, J., dissenting

  Moreover, the consistency and direction of recent legis
lation—a factor the Court previously has relied upon when
crafting categorical proportionality rules, see Atkins, 536
U. S., at 315–316; Roper, 543 U. S., at 565–566—
underscores the consensus against the rule the Court
announces here. In my view, the Court cannot point to a
national consensus in favor of its rule without assuming a
consensus in favor of the two penological points it later
discusses: (1) Juveniles are always less culpable than
similarly-situated adults, and (2) juveniles who commit
nonhomicide crimes should always receive an opportunity
to demonstrate rehabilitation through parole. Ante, at 17–
18, 23–25. But legislative trends make that assumption
untenable.
  First, States over the past 20 years have consistently
increased the severity of punishments for juvenile offend
ers. See 1999 DOJ National Report 89 (referring to the
1990’s as “a time of unprecedented change as State legis
——————
punishment for the rape of a child where only six States had enacted
statutes authorizing the punishment since Furman v. Georgia, 408
U. S. 238 (1972) (per curiam)); Roper v. Simmons, 543 U. S. 551, 564,
568 (2005) (prohibiting capital punishment for offenders younger than
18 where 18 of 38 death-penalty States precluded imposition of the
penalty on persons under 18 and the remaining 12 States did not
permit capital punishment at all); Atkins v. Virginia, 536 U. S. 304,
314–315 (2002) (prohibiting capital punishment of mentally retarded
persons where 18 of 38 death-penalty States precluded imposition of
the penalty on such persons and the remaining States did not authorize
capital punishment at all); Thompson v. Oklahoma, 487 U. S. 815, 826,
829 (1988) (plurality opinion) (prohibiting capital punishment of
offenders under 16 where 18 of 36 death-penalty States precluded
imposition of the penalty on such persons and the remaining States did
not permit capital punishment at all); Enmund v. Florida, 458 U. S.
782, 789 (1982) (prohibiting capital punishment for felony murder
without proof of intent to kill where eight States allowed the punish
ment without proof of that element); Coker v. Georgia, 433 U. S. 584,
593 (1977) (holding capital punishment for the rape of a woman uncon
stitutional where “[a]t no time in the last 50 years have a majority of
the States authorized death as a punishment for rape”).
14                   GRAHAM v. FLORIDA

                     THOMAS, J., dissenting

latures crack[ed] down on juvenile crime”); ibid. (noting
that, during that period, “legislatures in 47 States and the
District of Columbia enacted laws that made their juvenile
justice systems more punitive,” principally by “ma[king] it
easier to transfer juvenile offenders from the juvenile
justice system to the [adult] criminal justice system”); id.,
at 104. This, in my view, reveals the States’ widespread
agreement that juveniles can sometimes act with the same
culpability as adults and that the law should permit
judges and juries to consider adult sentences—including
life without parole—in those rare and unfortunate cases.
See Feld, Unmitigated Punishment: Adolescent Criminal
Responsibility and LWOP Sentences, 10 J. Law & Family
Studies 11, 69–70 (2007) (noting that life-without-parole
sentences for juveniles have increased since the 1980’s);
Amnesty International & Human Rights Watch, The Rest
of Their Lives: Life Without Parole for Child Offenders in
the United States 2, 31 (2005) (same).
   Second, legislatures have moved away from parole over
the same period. Congress abolished parole for federal
offenders in 1984 amid criticism that it was subject to
“gamesmanship and cynicism,” Breyer, Federal Sentenc
ing Guidelines Revisited, 11 Fed. Sentencing Rep. 180
(1999) (discussing the Sentencing Reform Act of 1984, 98
Stat. 1987), and several States have followed suit, see T.
Hughes, D. Wilson, & A. Beck, Dept. of Justice, Bureau of
Justice Statistics, Trends in State Parole, 1990–2000, p. 1
(2001) (noting that, by the end of 2000, 16 States had
abolished parole for all offenses, while another 4 States
had abolished it for certain ones). In light of these devel
opments, the argument that there is nationwide consensus
that parole must be available to offenders less than 18
years old in every nonhomicide case simply fails.
                            B
     The Court nonetheless dismisses existing legislation,
                     Cite as: 560 U. S. ____ (2010)                    15

                         THOMAS, J., dissenting

pointing out that life-without-parole sentences are rarely
imposed on juvenile nonhomicide offenders—123 times in
recent memory9 by the Court’s calculation, spread out
across 11 States.10 Ante, at 11–13. Based on this rarity of
use, the Court proclaims a consensus against the practice,
implying that laws allowing it either reflect the consensus
of a prior, less civilized time or are the work of legislatures
tone-deaf to moral values of their constituents that this
Court claims to have easily discerned from afar. See ante,
at 11.
   This logic strains credulity. It has been rejected before.
Gregg v. Georgia, 428 U. S. 153, 182 (1976) (joint opinion
of Stewart, Powell, and STEVENS, JJ.) (“[T]he relative
——————
   9 I say “recent memory” because the research relied upon by the Court

provides a headcount of juvenile nonhomicide offenders presently
incarcerated in this country, but does not provide more specific infor
mation about all of the offenders, such as the dates on which they were
convicted.
   10 When issued, the Court’s opinion relied on a letter the Court had

requested from the Bureau of Prisons (BOP), which stated that there
were six juvenile nonhomicide offenders then serving life-without
parole sentences in the federal system. After the Court released its
opinion, the Acting Solicitor General disputed the BOP’s calculations
and stated that none of those six offenders was serving a life without
parole sentence solely for a juvenile nonhomicide crime completed
before the age of 18. See Letter from Neal Kumar Katyal, Acting
Solicitor General, U. S. Dept. of Justice, to Clerk of the Supreme Court
(May 24, 2010) (available in Clerk of Court’s case file) (noting that five
of the six inmates were convicted for participation in unlawful con
spiracies that began when they were juveniles but continued after they
reached the age of 18, and noting that the sixth inmate was convicted of
murder as a predicate offense under the Racketeer Influenced and
Corrupt Organizations Act). The Court has amended its opinion in
light of the Acting Solicitor General’s letter. In my view, the inconsis
tency between the BOP’s classification of these six offenders and the
Solicitor General’s is irrelevant. The fact remains that federal law, and
the laws of a supermajority of States, permit this sentencing practice.
And, as will be explained, see infra this page and 16–20, judges and
jurors have chosen to impose this sentence in the very worst cases they
have encountered.
16                  GRAHAM v. FLORIDA

                     THOMAS, J., dissenting

infrequency of jury verdicts imposing the death sentence
does not indicate rejection of capital punishment per se.
Rather, [it] . . . may well reflect the humane feeling that
this most irrevocable of sanctions should be reserved for a
small number of extreme cases”). It should also be re
jected here. That a punishment is rarely imposed demon
strates nothing more than a general consensus that it
should be just that—rarely imposed. It is not proof that
the punishment is one the Nation abhors.
   The Court nonetheless insists that the 26 States that
authorize this penalty, but are not presently incarcerating
a juvenile nonhomicide offender on a life-without-parole
sentence, cannot be counted as approving its use. The
mere fact that the laws of a jurisdiction permit this pen
alty, the Court explains, “does not indicate that the pen
alty has been endorsed through deliberate, express, and
full legislative consideration.” Ante, at 16.
   But this misapplies the Court’s own evolving standards
test. Under that test, “[i]t is not the burden of [a State] to
establish a national consensus approving what their citi
zens have voted to do; rather, it is the ‘heavy burden’ of
petitioners to establish a national consensus against it.”
Stanford v. Kentucky, 492 U. S. 361, 373 (1989) (quoting
Gregg, supra, at 175 (joint opinion of Stewart, Powell, and
STEVENS, JJ.); some emphasis added). In light of this fact,
the Court is wrong to equate a jurisdiction’s disuse of a
legislatively authorized penalty with its moral opposition
to it. The fact that the laws of a jurisdiction permit this
sentencing practice demonstrates, at a minimum, that the
citizens of that jurisdiction find tolerable the possibility
that a jury of their peers could impose a life-without
parole sentence on a juvenile whose nonhomicide crime is
sufficiently depraved.
   The recent case of 16-year-old Keighton Budder illus
trates this point. Just weeks before the release of this
opinion, an Oklahoma jury sentenced Budder to life with
                  Cite as: 560 U. S. ____ (2010)           17

                     THOMAS, J., dissenting

out parole after hearing evidence that he viciously at
tacked a 17-year-old girl who gave him a ride home from a
party. See Stogsdill, Teen Gets Life Terms in Stabbing,
Rape Case, Tulsa World, Apr. 2, 2010, p. A10; Stogsdill,
Delaware County Teen Sentenced in Rape, Assault Case,
Tulsa World, May 4, 2010, p. A12. Budder allegedly put
the girl’s head “ ‘into a headlock and sliced her throat,’ ”
raped her, stabbed her about 20 times, beat her, and
pounded her face into the rocks alongside a dirt road.
Teen Gets Life Terms in Stabbing, Rape Case, at A10.
Miraculously, the victim survived. Ibid.
   Budder’s crime was rare in its brutality. The sentence
the jury imposed was also rare. According to the study
relied upon by this Court, Oklahoma had no such offender
in its prison system before Budder’s offense. P. Annino, D.
Rasmussen, & C. Rice, Juvenile Life Without Parole for
Non-Homicide Offenses: Florida Compared to Nation 2, 14
(Sept. 14, 2009) (Table A). Without his conviction, there
fore, the Court would have counted Oklahoma’s citizens as
morally opposed to life-without-parole sentences for juve
niles nonhomicide offenders.
   Yet Oklahoma’s experience proves the inescapable flaw
in that reasoning: Oklahoma citizens have enacted laws
that allow Oklahoma juries to consider life-without-parole
sentences in juvenile nonhomicide cases. Oklahoma juries
invoke those laws rarely—in the unusual cases that they
find exceptionally depraved. I cannot agree with the
Court that Oklahoma citizens should be constitutionally
disabled from using this sentencing practice merely be
cause they have not done so more frequently. If anything,
the rarity of this penalty’s use underscores just how judi
cious sentencing judges and juries across the country have
been in invoking it.
   This fact is entirely consistent with the Court’s intuition
that juveniles generally are less culpable and more capable
of growth than adults. See infra, at 21–22. Graham’s own
18                       GRAHAM v. FLORIDA

                         THOMAS, J., dissenting

case provides another example. Graham was statutorily
eligible for a life-without-parole sentence after his first
crime. But the record indicates that the trial court did not
give such a sentence serious consideration at Graham’s
initial plea hearing. It was only after Graham subse
quently violated his parole by invading a home at gun
point that the maximum sentence was imposed.
   In sum, the Court’s calculation that 123 juvenile non
homicide life-without-parole sentences have been imposed
nationwide in recent memory, even if accepted, hardly
amounts to strong evidence that the sentencing practice
offends our common sense of decency.11
——————
  11 Because  existing legislation plainly suffices to refute any consensus
against this sentencing practice, I assume the accuracy of the Court’s
evidence regarding the frequency with which this sentence has been
imposed. But I would be remiss if I did not mention two points about
the Court’s figures. First, it seems odd that the Court counts only those
juveniles sentenced to life without parole and excludes from its analysis
all juveniles sentenced to lengthy term-of-years sentences (e.g., 70 or 80
years’ imprisonment). It is difficult to argue that a judge or jury
imposing such a long sentence—which effectively denies the offender
any material opportunity for parole—would express moral outrage at a
life-without-parole sentence.
   Second, if objective indicia of consensus were truly important to the
Court’s analysis, the statistical information presently available would
be woefully inadequate to form the basis of an Eighth Amendment rule
that can be revoked only by constitutional amendment. The only
evidence submitted to this Court regarding the frequency of this sen
tence’s imposition was a single study completed after this Court
granted certiorari in this case. See P. Annino, D. Rasmussen, & C.
Rice, Juvenile Life Without Parole for Non-Homicide Offenses: Florida
Compared to Nation 2 (Sept. 14, 2009). Although I have no reason to
question the professionalism with which this study was conducted, the
study itself acknowledges that it was incomplete and the first of its
kind. See id., at 1. The Court’s questionable decision to “complete” the
study on its own does not materially increase its reliability. For one
thing, by finishing the study itself, the Court prohibits the parties from
ever disputing its findings. Complicating matters further, the original
study sometimes relied on third-party data rather than data from the
States themselves, see ibid.; the study has never been peer reviewed;
                      Cite as: 560 U. S. ____ (2010)                    19

                         THOMAS, J., dissenting

   Finally, I cannot help but note that the statistics the
Court finds inadequate to justify the penalty in this case
are stronger than those supporting at least one other
penalty this Court has upheld. Not long ago, this Court,
joined by the author of today’s opinion, upheld the applica
tion of the death penalty against a 16-year-old, despite the
fact that no such punishment had been carried out on a
person of that age in this country in nearly 30 years. See
Stanford, 492 U. S., at 374. Whatever the statistical
frequency with which life-without-parole sentences have
been imposed on juvenile nonhomicide offenders in the
last 30 years, it is surely greater than zero.
   In the end, however, objective factors such as legislation
and the frequency of a penalty’s use are merely ornaments
in the Court’s analysis, window dressing that accompanies
its judicial fiat.12 By the Court’s own decree, “[c]ommunity
——————
and specific data on all 123 offenders (age, date of conviction, crime of
conviction, etc.), have not been collected, making verification of the
Court’s headcount impossible. The Court inexplicably blames Florida
for all of this. See ante, at 12. But as already noted, it is not Florida’s
burden to collect data to prove a national consensus in favor of this
sentencing practice, but Graham’s “heavy burden” to prove a consensus
against it. See supra, at 16.
  12 I confine to a footnote the Court’s discussion of foreign laws and

sentencing practices because past opinions explain at length why such
factors are irrelevant to the meaning of our Constitution or the Court’s
discernment of any longstanding tradition in this Nation. See Atkins,
536 U. S., at 324–325 (Rehnquist, C. J., dissenting). Here, two points
suffice. First, despite the Court’s attempt to count the actual number of
juvenile nonhomicide offenders serving life-without-parole sentences in
other nations (a task even more challenging than counting them within
our borders), the laws of other countries permit juvenile life-without
parole sentences, see Child Rights Information, Network, C. de la Vega,
M. Montesano, & A. Solter, Human Rights Advocates, Statement on
Juvenile Sentencing to Human Rights Council, 10th Sess. (Nov. 3,
2009) (“Eleven countries have laws with the potential to permit the
sentencing of child offenders to life without the possibility of release,”
online at http://www.crin.org/resources/infoDetail.asp?ID=19806) (as
visited May 14, 2010, and available in Clerk of Court’s case file)).
20                      GRAHAM v. FLORIDA

                         THOMAS, J., dissenting

consensus . . . is not itself determinative.” Ante, at 16.
Only the independent moral judgment of this Court is
sufficient to decide the question. See ibid.
                              C
  Lacking any plausible claim to consensus, the Court
shifts to the heart of its argument: its “independent judg
ment” that this sentencing practice does not “serv[e] legiti
mate penological goals.” Ante, at 16–17. The Court begins
that analysis with the obligatory preamble that “ ‘[t]he
Eighth Amendment does not mandate adoption of any one
penological theory,’ ” ante, at 20 (quoting Harmelin, 501
U. S., at 999 (opinion of KENNEDY, J.)), then promptly
mandates the adoption of the theories the Court deems
best.
  First, the Court acknowledges that, at a minimum, the
imposition of life-without-parole sentences on juvenile
nonhomicide offenders serves two “legitimate” penological
goals: incapacitation and deterrence. Ante, at 21–23. By
definition, such sentences serve the goal of incapacitation
by ensuring that juvenile offenders who commit armed
burglaries, or those who commit the types of grievous sex
crimes described by THE CHIEF JUSTICE, no longer
threaten their communities. See ante, at 9 (opinion con
curring in judgment). That should settle the matter, since
the Court acknowledges that incapacitation is an “impor
tant” penological goal. Ante, at 22. Yet, the Court finds
this goal “inadequate” to justify the life-without-parole
sentences here. Ante, at 22 (emphasis added). A similar
fate befalls deterrence. The Court acknowledges that such
sentences will deter future juvenile offenders, at least to
——————
Second, present legislation notwithstanding, democracies around the
world remain free to adopt life-without-parole sentences for juvenile
offenders tomorrow if they see fit. Starting today, ours can count itself
among the few in which judicial decree prevents voters from making
that choice.
                  Cite as: 560 U. S. ____ (2010)            21

                     THOMAS, J., dissenting

some degree, but rejects that penological goal, not as
illegitimate, but as insufficient. Ante, at 21 (“[A]ny limited
deterrent effect provided by life without parole is not
enough to justify the sentence.” (emphasis added)).
   The Court looks more favorably on rehabilitation, but
laments that life-without-parole sentences do little to
promote this goal because they result in the offender’s
permanent incarceration. Ante, at 23. Of course, the
Court recognizes that rehabilitation’s “utility and proper
implementation” are subject to debate. Ante, at 23. But
that does not stop it from declaring that a legislature may
not “forswea[r] . . . the rehabilitative ideal.” Ibid. In other
words, the Eighth Amendment does not mandate “any one
penological theory,” ante, at 20 (internal quotation marks
omitted), just one the Court approves.
   Ultimately, however, the Court’s “independent judg
ment” and the proportionality rule itself center on retribu
tion—the notion that a criminal sentence should be pro
portioned to “ ‘the personal culpability of the criminal
offender.’ ” Ante, at 16, 20–21 (quoting Tison v. Arizona,
481 U. S. 137, 149 (1987)). The Court finds that retribu
tive purposes are not served here for two reasons.
                             1
  First, quoting Roper, 543 U. S., at 569–570, the Court
concludes that juveniles are less culpable than adults
because, as compared to adults, they “have a ‘ “lack of
maturity and an underdeveloped sense of responsibility,” ’ ”
and “their characters are ‘not as well formed.’ ” Ante, at
17. As a general matter, this statement is entirely consis
tent with the evidence recounted above that judges and
juries impose the sentence at issue quite infrequently,
despite legislative authorization to do so in many more
cases. See Part III–B, supra. Our society tends to treat
the average juvenile as less culpable than the average
adult. But the question here does not involve the average
22                  GRAHAM v. FLORIDA

                    THOMAS, J., dissenting

juvenile. The question, instead, is whether the Constitu
tion prohibits judges and juries from ever concluding that
an offender under the age of 18 has demonstrated suffi
cient depravity and incorrigibility to warrant his perma
nent incarceration.
   In holding that the Constitution imposes such a ban, the
Court cites “developments in psychology and brain sci
ence” indicating that juvenile minds “continue to mature
through late adolescence,” ante, at 17 (citing Brief for
American Medical Association et al. as Amici Curiae 16–
24; Brief for American Psychological Association et al. as
Amici Curiae 22–27 (hereinafter APA Brief)), and that
juveniles are “more likely [than adults] to engage in risky
behaviors,” id., at 7. But even if such generalizations from
social science were relevant to constitutional rulemaking,
the Court misstates the data on which it relies.
   The Court equates the propensity of a fairly substantial
number of youths to engage in “risky” or antisocial behav
iors with the propensity of a much smaller group to com
mit violent crimes. Ante, at 25–29. But research relied
upon by the amici cited in the Court’s opinion differenti
ates between adolescents for whom antisocial behavior is a
fleeting symptom and those for whom it is a lifelong pat
tern. See Moffitt, Adolescence-Limited and Life-Course-
Persistent Antisocial Behavior: A Developmental Taxon
omy, 100 Psychological Rev. 674, 678 (1993) (cited in APA
Brief 8, 17, 20) (distinguishing between adolescents who
are “antisocial only during adolescence” and a smaller
group who engage in antisocial behavior “at every life
stage” despite “drift[ing] through successive systems
aimed at curbing their deviance”). That research further
suggests that the pattern of behavior in the latter group
often sets in before 18. See Moffitt, supra, at 684 (“The
well-documented resistance of antisocial personality dis
order to treatments of all kinds seems to suggest that the
life-course-persistent style is fixed sometime before age
                  Cite as: 560 U. S. ____ (2010)           23

                     THOMAS, J., dissenting

18”). And, notably, it suggests that violence itself is evi
dence that an adolescent offender’s antisocial behavior is
not transient. See Moffitt, A Review of Research on the
Taxonomy of Life-Course Persistent Versus Adolescence-
Limited Antisocial Behavior, in Taking Stock: the Status
of Criminological Theory 277, 292–293 (F. Cullen, J.
Wright, & K. Blevins eds. 2006) (observing that “life
course persistent” males “tended to specialize in serious
offenses (carrying a hidden weapon, assault, robbery,
violating court orders), whereas adolescence-limited” ones
“specialized in non-serious offenses (theft less than $5,
public drunkenness, giving false information on applica
tion forms, pirating computer software, etc.)”).
   In sum, even if it were relevant, none of this psychologi
cal or sociological data is sufficient to support the Court’s
“ ‘moral’ ” conclusion that youth defeats culpability in every
case. Ante, at 18 (quoting Roper, 543 U. S., at 570); see
id., at 618 (SCALIA, J., dissenting); R. Epstein, The Case
Against Adolescence 171 (2007) (reporting on a study of
juvenile reasoning skills and concluding that “most teens
are capable of conventional, adult-like moral reasoning”).
   The Court responds that a categorical rule is nonethe
less necessary to prevent the “ ‘unacceptable likelihood’ ”
that a judge or jury, unduly swayed by “ ‘the brutality or
cold-blooded nature’ ” of a juvenile’s nonhomicide crime,
will sentence him to a life-without-parole sentence for
which he possesses “ ‘insufficient culpability,’ ” ante, at 27
(quoting Roper, supra, at 572–573). I find that justifica
tion entirely insufficient. The integrity of our criminal
justice system depends on the ability of citizens to stand
between the defendant and an outraged public and dispas
sionately determine his guilt and the proper amount of
punishment based on the evidence presented. That proc
ess necessarily admits of human error. But so does the
process of judging in which we engage. As between the
two, I find far more “unacceptable” that this Court,
24                  GRAHAM v. FLORIDA

                    THOMAS, J., dissenting

swayed by studies reflecting the general tendencies of
youth, decree that the people of this country are not fit to
decide for themselves when the rare case requires differ
ent treatment.
                                2
   That is especially so because, in the end, the Court does
not even believe its pronouncements about the juvenile
mind. If it did, the categorical rule it announces today
would be most peculiar because it leaves intact state and
federal laws that permit life-without-parole sentences for
juveniles who commit homicides. See ante, at 18–19. The
Court thus acknowledges that there is nothing inherent in
the psyche of a person less than 18 that prevents him from
acquiring the moral agency necessary to warrant a life
without-parole sentence. Instead, the Court rejects over
whelming legislative consensus only on the question of
which acts are sufficient to demonstrate that moral agency.
   The Court is quite willing to accept that a 17-year-old
who pulls the trigger on a firearm can demonstrate suffi
cient depravity and irredeemability to be denied reentry
into society, but insists that a 17-year-old who rapes an 8
year-old and leaves her for dead does not. See ante, at 17–
19; cf. ante, at 9 (ROBERTS, C. J., concurring in judgment)
(describing the crime of life-without-parole offender Mi
lagro Cunningham). Thus, the Court’s conclusion that
life-without-parole sentences are “grossly disproportion
ate” for juvenile nonhomicide offenders in fact has very
little to do with its view of juveniles, and much more to do
with its perception that “defendants who do not kill, in
tend to kill, or foresee that life will be taken are categori
cally less deserving of the most serious forms of punish
ment than are murderers.” Ante, at 18.
   That the Court is willing to impose such an exacting
constraint on democratic sentencing choices based on such
an untestable philosophical conclusion is remarkable. The
                 Cite as: 560 U. S. ____ (2010)          25

                    THOMAS, J., dissenting

question of what acts are “deserving” of what punishments
is bound so tightly with questions of morality and social
conditions as to make it, almost by definition, a question
for legislative resolution. It is true that the Court previ
ously has relied on the notion of proportionality in holding
certain classes of offenses categorically exempt from capi
tal punishment. See supra, at 4. But never before today
has the Court relied on its own view of just deserts to
impose a categorical limit on the imposition of a lesser
punishment. Its willingness to cross that well-established
boundary raises the question whether any democratic
choice regarding appropriate punishment is safe from the
Court’s ever-expanding constitutional veto.
                            IV
   Although the concurrence avoids the problems associ
ated with expanding categorical proportionality review to
noncapital cases, it employs noncapital proportionality
analysis in a way that raises the same fundamental
concern. Although I do not believe Solem merits stare
decisis treatment, Graham’s claim cannot prevail even
under that test (as it has been limited by the Court’s
subsequent precedents). Solem instructs a court first to
compare the “gravity” of an offender’s conduct to the
“harshness of the penalty” to determine whether an
“inference” of gross disproportionality exists. 463 U. S.,
at 290–291. Only in “the rare case” in which such an
inference is present should the court proceed to the “ob
jective” part of the inquiry—an intra- and interjurisdic
tional comparison of the defendant’s sentence with others
similarly situated. Harmelin, 501 U. S., at 1000, 1005
(opinion of KENNEDY, J.).
   Under the Court’s precedents, I fail to see how an “in
ference” of gross disproportionality arises here. The con
currence notes several arguably mitigating facts—
Graham’s “lack of prior criminal convictions, his youth and
26                  GRAHAM v. FLORIDA

                    THOMAS, J., dissenting

immaturity, and the difficult circumstances of his upbring
ing.” Ante, at 7 (ROBERTS, C. J., concurring in judgment).
But the Court previously has upheld a life-without-parole
sentence imposed on a first-time offender who committed a
nonviolent drug crime. See Harmelin, supra, at 1002–
1004. Graham’s conviction for an actual violent felony is
surely more severe than that offense. As for Graham’s
age, it is true that Roper held juveniles categorically ineli
gible for capital punishment, but as the concurrence ex
plains, Roper was based on the “explicit conclusion that
[juveniles] ‘cannot with reliability be classified among the
worst offenders’ ”; it did “not establish that juveniles can
never be eligible for life without parole.” Ante, at 5
(ROBERTS, C. J., concurring in judgment) (quoting Roper,
543 U. S., at 569 (emphasis added in opinion of ROBERTS,
C. J.)). In my view, Roper’s principles are thus not gener
ally applicable outside the capital sentencing context.
   By holding otherwise, the concurrence relies on the
same type of subjective judgment as the Court, only it
restrains itself to a case-by-case rather than a categorical
ruling. The concurrence is quite ready to hand Graham
“the general presumption of diminished culpability” for
juveniles, ante, at 7, apparently because it believes that
Graham’s armed burglary and home invasion crimes were
“certainly less serious” than murder or rape, ibid. It
recoils only from the prospect that the Court would extend
the same presumption to a juvenile who commits a sex
crime. See ante, at 10. I simply cannot accept that these
subjective judgments of proportionality are ones the
Eighth Amendment authorizes us to make.
   The “objective” elements of the Solem test provide no
additional support for the concurrence’s conclusion. The
concurrence compares Graham’s sentence to “similar”
sentences in Florida and concludes that Graham’s sen
tence was “far more severe.” Ante, at 8 (ROBERTS, C. J,
concurring in judgment). But strangely, the concurrence
                  Cite as: 560 U. S. ____ (2010)           27

                     THOMAS, J., dissenting

uses average sentences for burglary or robbery offenses as
examples of “similar” offenses, even though it seems that a
run-of-the-mill burglary or robbery is not at all similar to
Graham’s criminal history, which includes a charge for
armed burglary with assault, and a probation violation for
invading a home at gunpoint.
   And even if Graham’s sentence is higher than ones he
might have received for an armed burglary with assault in
other jurisdictions, see ante, at 8–9, this hardly seems
relevant if one takes seriously the principle that “ ‘[a]bsent
a constitutionally imposed uniformity inimical to tradi
tional notions of federalism, some State will always bear
the distinction of treating particular offenders more se
verely than any other State.’ ” Harmelin, supra, at 1000
(opinion of KENNEDY, J.) (quoting Rummel, 445 U. S., at
282; emphasis added). Applying Solem, the Court has
upheld a 25-years-to-life sentence for theft under Califor
nia’s recidivist statute, despite the fact that the State and
its amici could cite only “a single instance of a similar
sentence imposed outside the context of California’s three
strikes law, out of a prison population [then] approaching
two million individuals.” Ewing, 538 U. S., at 47 (BREYER,
J., dissenting). It has also upheld a life-without-parole
sentence for a first-time drug offender in Michigan
charged with possessing 672 grams of cocaine despite the
fact that only one other State would have authorized such
a stiff penalty for a first-time drug offense, and even that
State required a far greater quantity of cocaine (10 kilo
grams) to trigger the penalty. See Harmelin, supra, at
1026 (White, J., dissenting). Graham’s sentence is cer
tainly less rare than the sentences upheld in these cases,
so his claim fails even under Solem
                     *     *    *
  Both the Court and the concurrence claim their deci
sions to be narrow ones, but both invite a host of line
28                      GRAHAM v. FLORIDA

                         THOMAS, J., dissenting

drawing problems to which courts must seek answers
beyond the strictures of the Constitution. The Court holds
that “[a] State is not required to guarantee eventual free
dom to a juvenile offender convicted of a nonhomicide
crime,” but must provide the offender with “some mean
ingful opportunity to obtain release based on demon
strated maturity and rehabilitation.” Ante, at 24. But
what, exactly, does such a “meaningful” opportunity en
tail? When must it occur? And what Eighth Amendment
principles will govern review by the parole boards the
Court now demands that States empanel? The Court
provides no answers to these questions, which will no
doubt embroil the courts for years.13
                              V
  The ultimate question in this case is not whether a life
without-parole sentence ‘fits’ the crime at issue here or the
crimes of juvenile nonhomicide offenders more generally,
but to whom the Constitution assigns that decision. The
Florida Legislature has concluded that such sentences
should be available for persons under 18 who commit
certain crimes, and the trial judge in this case decided to
impose that legislatively authorized sentence here. Be
cause a life-without-parole prison sentence is not a “cruel
and unusual” method of punishment under any standard,
——————
   13 It bears noting that Colorado, one of the five States that prohibit

life-without-parole sentences for juvenile nonhomicide offenders,
permits such offenders to be sentenced to mandatory terms of impris
onment for up to 40 years. Colo. Rev. Stat. §18–1.3–401(4)(b) (2009).
In light of the volume of state and federal legislation that presently
permits life-without-parole sentences for juvenile nonhomicide offend
ers, it would be impossible to argue that there is any objective evidence
of agreement that a juvenile is constitutionally entitled to a parole
hearing any sooner than 40 years after conviction. See Tr. of Oral Arg.
6–7 (counsel for Graham, stating that, “[o]ur position is that it should
be left up to the States to decide. We think that the . . . Colorado
provision would probably be constitutional”).
                  Cite as: 560 U. S. ____ (2010)           29

                     THOMAS, J., dissenting

the Eighth Amendment gives this Court no authority to
reject those judgments.
  It would be unjustifiable for the Court to declare other
wise even if it could claim that a bare majority of state laws
supported its independent moral view. The fact that the
Court categorically prohibits life-without-parole sentences
for juvenile nonhomicide offenders in the face of an over
whelming legislative majority in favor of leaving that sen
tencing option available under certain cases simply illus
trates how far beyond any cognizable constitutional
principle the Court has reached to ensure that its own
sense of morality and retributive justice pre-empts that of
the people and their representatives.
  I agree with JUSTICE STEVENS that “[w]e learn, some
times, from our mistakes.” Ante, at 1 (concurring opinion).
Perhaps one day the Court will learn from this one.
  I respectfully dissent.
                 Cite as: 560 U. S. ____ (2010)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 08–7412
                          _________________


    TERRANCE JAMAR GRAHAM, PETITIONER v.

                 FLORIDA 

ON WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL
              OF FLORIDA, FIRST DISTRICT
              [May 17, 2010; modified July 6, 2010]

   JUSTICE ALITO, dissenting.
   I join Parts I and III of JUSTICE THOMAS’s dissenting
opinion. I write separately to make two points.
   First, the Court holds only that “for a juvenile offender
who did not commit homicide the Eighth Amendment
forbids the sentence of life without parole.” Ante, at 24
(emphasis added). Nothing in the Court’s opinion affects
the imposition of a sentence to a term of years without the
possibility of parole. Indeed, petitioner conceded at oral
argument that a sentence of as much as 40 years without
the possibility of parole “probably” would be constitu
tional. Tr. of Oral Arg. 6–7; see also ante, at 28, n. 12
(THOMAS, J., dissenting).
   Second, the question whether petitioner’s sentence
violates the narrow, as-applied proportionality principle
that applies to noncapital sentences is not properly before
us in this case. Although petitioner asserted an as-applied
proportionality challenge to his sentence before the Flor
ida courts, see 982 So. 2d 43, 51–53 (Fla. App. 2008), he
did not include an as-applied claim in his petition for
certiorari or in his merits briefs before this Court. In
stead, petitioner argued for only a categorical rule banning
the imposition of life without parole on any juvenile con
victed of a nonhomicide offense. Because petitioner aban
doned his as-applied claim, I would not reach that issue.
2                  GRAHAM v. FLORIDA

                    ALITO, J., dissenting

See this Court’s Rule 14.1(a); Yee v. Escondido, 503 U. S.
519, 534–538 (1992).